EXHIBIT 10.1
EXECUTION VERSION
 
$280,000,000
3-YEAR CREDIT AGREEMENT
among
ASPEN INSURANCE HOLDINGS LIMITED,
The Subsidiary Borrowers from Time to Time Parties Hereto,
The Several Lenders from Time to Time Parties Hereto,
THE BANK OF NEW YORK MELLON,
as Collateral Agent,
CITIBANK, N.A.,
as Syndication Agent,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
DEUTSCHE BANK SECURITIES INC., AND
THE BANK OF NEW YORK MELLON,
as Co-Documentation Agents,
and
BARCLAYS BANK PLC,
as Administrative Agent
Dated as of July 30, 2010
 
BARCLAYS CAPITAL and CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SECTION 1 DEFINITIONS
    6  
 
       
1.1 Defined Terms
    6  
1.2 Other Definitional Provisions
    21  
1.3 Exchange Rates
    22  
1.4 Changes in GAAP
    22  
 
       
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
    23  
 
       
2.1 Revolving Commitments
    23  
2.2 Procedure for Borrowing
    24  
2.3 Fees
    24  
2.4 Termination or Reduction of Commitments
    25  
2.5 Optional and Mandatory Prepayments
    25  
2.6 Conversion and Continuation Options
    25  
2.7 Limitations on Eurodollar Tranches
    26  
2.8 Interest Rates and Payment Dates
    26  
2.9 Computation of Interest and Fees
    26  
2.10 Inability to Determine Interest Rate
    27  
2.11 Pro Rata Treatment and Payments
    27  
2.12 Requirements of Law; Eurocurrency Liabilities
    28  
2.13 Taxes
    29  
2.14 Indemnity
    31  
2.15 Change of Lending Office
    32  
2.16 Replacement of Lenders
    32  
2.17 Defaulting Lenders
    32  
 
       
SECTION 3 LETTERS OF CREDIT
    34  
 
       
3.1 L/C Commitment
    34  
3.2 Procedure for Issuance of Letter of Credit
    35  
3.3 Fees and Other Charges
    35  
3.4 L/C Participations
    36  
3.5 Reimbursement Obligation of the Borrowers
    37  
3.6 Obligations Absolute
    37  
3.7 Letter of Credit Payments
    38  
3.8 Several Letter of Credit
    38  
3.9 Applications
    39  
3.10 Additional Issuing Lenders
    39  
3.11 Reporting
    39  
 
       
SECTION 4 REPRESENTATIONS AND WARRANTIES
    39  
 
       
4.1 Financial Conditions
    39  
4.2 No Change
    40  
4.3 Existence; Compliance with Law
    40  

i



--------------------------------------------------------------------------------



 



              Page  
4.4 Power; Authorization; Enforceable Obligations
    40  
4.5 No Legal Bar
    41  
4.6 Litigation
    41  
4.7 No Default
    41  
4.8 Ownership of Property; Liens
    41  
4.9 Taxes
    41  
4.10 Federal Regulations
    41  
4.11 ERISA
    42  
4.12 Investment Company Act
    42  
4.13 Subsidiaries
    42  
4.14 Use of Proceeds
    42  
4.15 Environmental Matters
    42  
4.16 Accuracy of Information, etc
    43  
 
       
SECTION 5 CONDITIONS PRECEDENT
    43  
 
       
5.1 Conditions to Initial Extensions of Credit
    43  
5.2 Conditions to Secured Letters of Credit
    44  
5.3 Conditions to Each Extension of Credit
    45  
5.4 Additional Condition Precedent to Certain Borrowings
    45  
5.5 Conditions for Additional Subsidiary Borrowers
    46  
 
       
SECTION 6 AFFIRMATIVE COVENANTS
    46  
 
       
6.1 Financial Statements
    46  
6.2 Certificates; Other Information
    47  
6.3 Payment of Obligations
    48  
6.4 Maintenance of Existence; Compliance
    48  
6.5 Maintenance of Property; Insurance
    48  
6.6 Inspection of Property; Books and Records; Discussions
    48  
6.7 Notices
    49  
6.8 Environmental Laws
    49  
6.9 Hybrid Capital
    49  
 
       
SECTION 7 NEGATIVE COVENANTS
    49  
 
       
7.1 Financial Condition Covenants
    49  
7.2 Indebtedness
    49  
7.3 Disposition of Property
    51  
7.4 Restricted Payments
    51  
7.5 Investments
    52  
7.6 Liens
    52  
7.7 Clauses Restricting Subsidiary Distributions
    54  
7.8 Business
    54  
7.9 Rating
    54  
7.10 Consolidations, Amalgamations, Mergers and Liquidations
    54  
7.11 Transactions with Affiliates
    55  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 8 EVENTS OF DEFAULT
    55  
 
       
SECTION 9 THE AGENTS
    57  
 
       
9.1 Appointment
    57  
9.2 Delegation of Duties
    58  
9.3 Exculpatory Provisions
    58  
9.4 Reliance
    58  
9.5 Notice of Default
    59  
9.6 Non-Reliance on Agents and Other Lenders
    60  
9.7 Indemnification
    60  
9.8 Agent in Its Individual Capacity
    61  
9.9 Successor Administrative Agent and Collateral Agent
    61  
9.10 Security Document Matters
    62  
9.11 Other Agents
    62  
 
       
SECTION 10 GUARANTEE
    62  
 
       
10.1 Guarantee
    62  
10.2 No Subrogation
    63  
10.3 Amendments, etc. with respect to the Obligations
    63  
10.4 Guarantee Absolute and Unconditional
    64  
10.5 Reinstatement
    64  
10.6 Payments
    64  
10.7 Independent Obligations
    64  
 
       
SECTION 11 MISCELLANEOUS
    65  
 
       
11.1 Amendments and Waivers
    65  
11.2 Notices
    66  
11.3 No Waiver; Cumulative Remedies
    67  
11.4 Survival of Representations and Warranties
    67  
11.5 Payment of Expenses and Taxes
    67  
11.6 Successors and Assigns; Participations and Assignments
    68  
11.7 Adjustments
    71  
11.8 Set-off
    71  
11.9 Counterparts
    71  
11.10 Severability
    71  
11.11 Integration
    71  
11.12 GOVERNING LAW
    72  
11.13 Submission To Jurisdiction; Waivers
    72  
11.14 Releases of Liens
    72  
11.15 Confidentiality
    73  
11.16 Several Obligations of Borrowers; Company as Agent of Borrowers
    73  
11.17 Termination of Terminating Credit Agreements
    73  
11.18 WAIVERS OF JURY TRIAL
    74  
11.19 USA Patriot Act
    74  

iii



--------------------------------------------------------------------------------



 



              Page  
SECTION 12 THE BORROWER REPRESNTATIVE
    74  
 
       
12.1 Appointment; Nature of Relationship
    74  
12.2 Powers
    74  
12.3 Employment of Agents
    74  
12.4 Notices
    74  
12.5 Successor Borrower Representative
    74  
12.6 Execution of Loan Documents; Borrowing Base Certificate
    74  

iv



--------------------------------------------------------------------------------



 



     
ANNEX:
   
 
   
A    Pricing Grid
   
 
   
SCHEDULES:
   
 
   
1.1
  Commitments
4.13
  Subsidiaries
7.2(b)(iv)
  Existing Indebtedness
7.5
  Investments
7.6
  Existing Liens
 
   
EXHIBITS:
   
 
   
A
  Form of Compliance Certificate
B-1
  Form of Closing Certificate of the Company
B-2
  Form of Closing Certificate of each Subsidiary Borrower
C
  Form of Assignment and Assumption
D-1
  Form of Legal Opinion of Mayer Brown LLP
D-2
  Form of Legal Opinion of Appleby Global
E-1
  Form of Exemption Certificate (Non-Partnerships)
E-2
  Form of Exemption Certificate (Partnerships)
F
  Form of Company Note
G
  Form of Subsidiary Borrower Note
H
  Form of Notice of Conversion/Continuation
I
  Form of Subsidiary Borrower Agreement
J
  Form of Commitment Increase Supplement
K
  Form of New Lender Supplement
L
  Form of Several Letter of Credit

v



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT (this “Agreement”), dated as of July 30, 2010, among ASPEN
INSURANCE HOLDINGS LIMITED, a Bermuda exempted limited liability company (the
“Company”), the Subsidiary Borrowers (as defined below; together with the
Company, collectively, the “Borrowers” and individually, a “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to this Agreement (the “Lenders”), CITIBANK, N.A., as syndication agent
(in such capacity, the “Syndication Agent”), CREDIT AGRICOLE CORPORATE AND
INVESTMENT BANK, DEUTSCHE BANK SECURITIES INC. AND THE BANK OF NEW YORK MELLON,
as co-documentation agents (in such capacities, each a “Co-Documentation
Agent”), THE BANK OF NEW YORK MELLON, as collateral agent, and BARCLAYS BANK
PLC, as administrative agent.
          The parties hereto hereby agree as follows:
SECTION 1 DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1% and (c) the one-month Eurodollar Rate plus 1.0%. Any change in the ABR due
to a change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate shall be effective as of the opening of business on the
effective day of such change in the applicable rate. If for any reason any rate
described in clause (a), (b) or (c) above is not available, then the ABR shall
be determined based upon one of the other rates set forth above.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Account”: as defined in the Security Agreement.
          “Administrative Agent”: Barclays Bank PLC, as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
          “Advance Rate”: for any category of cash or obligation or investment
specified below in the column entitled “Cash and Eligible Securities” (other
than cash, the “Eligible Securities”), the percentage set forth opposite such
category of cash or Eligible Securities below in the column entitled “Advance
Rate” and, in each case, subject to the original term to maturity criteria set
forth therein:

          Cash and Eligible Securities   Advance Rate  
Cash Denominated in Dollars
    100 %
 
       
U.S. Government Bills, Notes and U.S. Government Guaranteed or Sponsored Agency
Securities (including FNMA and FHLMC)
       
Maturity 5 years or less
    90 %
Maturity 10 years or less
    85 %
Maturity over 10 years
    80 %  
Non-U.S. Government and Supranational Organization
       
Obligations (Rating Aa3/AA- or better)
       
Maturity 5 years or less
    85 %

6



--------------------------------------------------------------------------------



 



          Cash and Eligible Securities   Advance Rate  
Maturity 10 years or less
    80 %
Maturity over 10 years
    75 %
 
       
U.S. Non-Financial Corporate Bonds (Rating Aa3/AA- or better, Non-convertible)
       
Maturity 5 years or less
    85 %
Maturity 10 years or less
    80 %
Maturity over 10 years
    75 %
 
       
All other securities
    0 %

Notwithstanding the foregoing, (a) the advance rate on securities issued by the
Federal Home Loan Mortgage Corporation (“FHLMC” also known as “Freddie Mac”) and
the Federal National Mortgage Association (“FNMA” also known as “Fannie Mae”)
shall be decreased by an additional 7.5% to the extent that either FHLMC or FNMA
shall no longer be under the conservatorship of the Federal Housing Finance
Agency and (b) the advance rate on the marketable securities set forth above
shall be decreased by an additional 10.0% to the extent that such marketable
securities are held in a currency other than the currency of the applicable
Secured Letter of Credit.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 20% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agents”: the collective reference to the Syndication Agent, the
Administrative Agent, the Co-Documentation Agents and the Collateral Agent.
          “Aggregate Exposure”: with respect to any Lender at any time, an
amount equal to the amount of such Lender’s Commitment then in effect or, if the
Commitments have been terminated, the amount of such Lender’s Extensions of
Credit then outstanding.
          “Aggregate Exposure Percentage”: with respect to any Lender at any
time, the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure
at such time to the Aggregate Exposure of all Lenders at such time; provided
that when a Defaulting Lender shall exist, any such Defaulting Lender’s
Commitment shall be disregarded in the calculation of Aggregate Exposure
Percentage.
          “Agreement”: as defined in the preamble hereto.
          “Applicable Issuing Party”: (a) in the case of Fronted Letters of
Credit, the Issuing Lender and (b) in the case of Several Letters of Credit, the
L/C Administrator.
          “Applicable Margin”: the rate per annum set forth under the relevant
column heading in Annex A.
          “Application”: an application, in such form as the applicable Issuing
Lender may specify from time to time, requesting such Issuing Lender to open a
Letter of Credit.
          “Approved Fund”: as defined in Section 11.6(b).
          “Assignee”: as defined in Section 11.6(b).

7



--------------------------------------------------------------------------------



 



          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit C.
          “Available Commitment”: as to any Lender at any time, an amount equal
to the excess, if any, of (a) such Lender’s Commitment then in effect over
(b) such Lender’s Extensions of Credit then outstanding.
          “Benefitted Lender”: as defined in Section 11.7.
          “Bermuda Companies Law”: The Companies Act of 1981 of Bermuda.
          “Bermuda Insurance Law”: The Insurance Act of 1978 of Bermuda.
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower Representative”: the Company, in its capacity as contractual
representative of the Borrowers pursuant to Section 12.
          “Borrowers”: as defined in the preamble hereto.
          “Borrowing Base”: at any time, and in respect of each Borrower, the
aggregate amount of cash and Eligible Securities held in the Accounts applicable
to such Borrower under the applicable Collateral Account Control Agreement at
such time multiplied in each case by the respective Advance Rates for cash and
such Eligible Securities; provided that no Eligible Securities or cash shall be
included in the calculation of a Borrowing Base unless (i) the Collateral Agent
has a first priority perfected Lien on and security interest in such collateral
pursuant to the Loan Documents and (ii) there shall exist no other Liens on such
Eligible Securities and cash; provided, further that (1) no Eligible Security
shall be included in the calculation of a Borrowing Base unless it is listed on
a national securities exchange or freely tradeable at readily established prices
in over-the-counter transactions, (2) other than cash, U.S. Government Bills,
Notes and U.S. Government Guaranteed or Sponsored Agency Securities, no single
issue or issuer shall comprise more than 10% of a Borrowing Base, (3) U.S.
Non-Financial Corporate Bonds shall comprise no more than 20% of a Borrowing
Base at any time and shall be restricted to fixed coupon bonds with issue size
above $250,000,000, (4) Non-U.S. Government and Supranational Organization
Obligations shall be excluded from the calculation of a Borrowing Base unless
such marketable securities are from the OECD country member states of United
Kingdom, France, Germany or Japan and (5) all maturities are calculated from the
relevant date of determination of a Borrowing Base; provided, further, that
(i) the Borrowing Base in respect of any Borrower at any time shall be the
amount thereof as set forth in the Borrowing Base Report (as defined in the
applicable Collateral Account Control Agreement) then most recently delivered by
the Collateral Agent to the Administrative Agent pursuant to Section 2 of
Article III of the applicable Collateral Account Control Agreement and (ii) for
the avoidance of doubt, each Borrower will take all such actions as shall be
necessary to cause the Borrowing Base of such Borrower at all times to be at
least 100% of the Secured L/C Obligations of such Borrower in accordance with
Section 3 of Article III of the applicable Collateral Account Control Agreement.
          “Borrowing Date”: any Business Day specified by the Borrower
Representative as a date on which the Borrower Representative requests the
relevant Lenders to make Loans hereunder.
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City or London or, for purposes of
Section 2.5(b)only, Bermuda, are authorized or

8



--------------------------------------------------------------------------------



 



required by law to close; provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the interbank eurodollar market.
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock (including Hybrid
Capital) of a corporation, any and all equivalent ownership interests in a
Person (other than a corporation) and any and all warrants, rights or options to
purchase any of the foregoing.
          “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least ‘A-1’ by Standard & Poor’s Ratings Services (“S&P”) or ‘P-1’ by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
‘A’ by S&P or ‘A’ by Moody’s; (f) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; (g) money market mutual or similar funds that invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated
‘AAA’ by S&P and ‘Aaa’ by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.
          “Change of Control”: any of the following: (i) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934 (the “Exchange Act”) other than the Company or any Subsidiary),
shall become, or obtain rights (whether by means of warrants, options or
otherwise (other than any such warrants, options or other rights which are not
exercisable prior to the Termination Date)) to become, the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of shares of Capital Stock representing more than 50% of the total
voting power of any Borrower; or (ii) the occupation of a majority of the seats
(other than vacant seats) of the board of directors of the Company by Persons
who are neither (x) the directors of the Company on the Closing Date nor
(y) nominated by the board of directors of the Company nor (z) appointed by
directors so nominated.

9



--------------------------------------------------------------------------------



 



          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied, which date is July 30, 2010.
          “Code”: the Internal Revenue Code of 1986.
          “Co-Documentation Agents”: as defined in the preamble hereto.
          “Collateral”: as defined in the Security Agreement.
          “Collateral Account Control Agreement”: each Collateral Account
Control Agreement, among a Borrower, The Bank of New York Mellon, as securities
intermediary, and the Collateral Agent, in form and substance reasonably
satisfactory to the Administrative Agent.
          “Collateral Agent”: as defined in the Security Agreement.
          “Commitment”: as to any Lender, the obligation of such Lender to make
Loans and issue or participate in Letters of Credit during the Commitment Period
in an aggregate principal and/or face amount not to exceed, at any one time
outstanding, the amount set forth under the heading “Commitment” opposite such
Lender’s name on Schedule 1.1 or in the Assignment and Assumption pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof. The original aggregate amount of the
Commitments is $280,000,000.
          “Commitment Fee”: as defined in Section 2.3(a).
          “Commitment Fee Rate”: the rate per annum set forth under the relevant
column heading in Annex A.
          “Commitment Increase Supplement”: a supplement to this Agreement
substantially in the form of Exhibit J.
          “Commitment Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the Total Commitments or, at
any time after the Commitments shall have expired or terminated, the percentage
which the aggregate principal amount of such Lender’s Loans then outstanding
constitutes of the aggregate principal amount of the Loans then outstanding;
provided, that in the event that the Loans are paid in full prior to the
reduction to zero of the Total Extensions of Credit, the Commitment Percentages
shall be determined in a manner designed to ensure that the other outstanding
Extensions of Credit shall be held by the Lenders on a comparable basis.
          “Commitment Period”: the period from and including the Closing Date to
but excluding the Termination Date.
          “Commitment Share”: as defined in Section 3.8(a).
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Company or any Subsidiary within the
meaning of Section 4001 of ERISA or is part of a group that includes the Company
or any Subsidiary and that is treated as a single employer under Section 414 of
the Code.
          “Company”: as defined in the preamble hereto.

10



--------------------------------------------------------------------------------



 



          “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit A.
          “Confidential Information Memorandum”: the Confidential Information
Memorandum dated June 2010 and furnished to certain Lenders.
          “Consolidated Leverage Ratio”: as of the last day of any fiscal
quarter (expressed as a percentage), Consolidated Total Debt, divided by the sum
of (i) Consolidated Total Debt and (ii) Consolidated Tangible Net Worth.
          “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Company and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.
          “Consolidated Tangible Net Worth”: of the Company at any date, the
consolidated stockholders’ equity (including Hybrid Capital) of the Company and
its Subsidiaries less their consolidated intangible assets, all determined on a
consolidated basis as of such date in accordance with GAAP.
          “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Company and its Subsidiaries at such date, determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded from Consolidated Total Debt the then aggregate undrawn face amount of
all then outstanding letters of credit issued on behalf of the Company and/or
any of its Subsidiaries (but the aggregate amount of drawings under such letters
of credit that have not then been reimbursed shall not be so excluded). For the
avoidance of doubt, Consolidated Total Debt shall not include Hybrid Capital.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Custodian”: as defined in the Security Agreement.
          “Default”: any of the events specified in Section 8, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender”: any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans,
Several Letters of Credit or participations in Fronted Letters of Credit within
three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent, any Issuing Lender or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements generally in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans, Several Letters
of Credit and participations in then outstanding Fronted Letters of Credit,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a reasonable good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject

11



--------------------------------------------------------------------------------



 



of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
     “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
     “Dollar Amount”: at any time (a) as to any amount in Dollars, such amount
and (b) as to any amount in Pounds Sterling, the then Dollar Equivalent thereof.
     “Dollar Equivalent”: with respect to any amount of Pounds Sterling on any
date, the equivalent amount in Dollars of such amount of Pounds Sterling as
determined by the Administrative Agent in accordance with Section 1.3 using the
applicable Exchange Rate.
     “Dollars” and “$”: dollars in lawful currency of the United States.
     “Domestic Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction within the United States.
     “Eligible Securities”: as provided in the definition of the term Advance
Rate.
     “Environmental Laws”: any and all applicable foreign, Federal, state, local
or municipal laws, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability relating to (a) pollution or protection of the environment,
(b) exposure of any Person to hazardous emissions or releases of Hazardous
Materials, (c) protection of the public health or welfare from the effects of
products; by-products, emissions or releases of Hazardous Materials and
(d) regulation of the manufacture, use or introduction into commerce of
Hazardous Materials.
     “ERISA”: the Employee Retirement Income Security Act of 1974.
     “Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined for such day
(rounded upward to the nearest 1/100th of 1%) on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Reuters Screen LIBOR01 Page as of
11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Reuters Screen
LIBOR01 Page (or otherwise on such screen), the “Eurodollar Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
     “Eurodollar Loans”: Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
     “Eurodollar Tranche”: the collective reference to Eurodollar Loans the then
current Interest Periods with respect to all of which begin on the same date and
end on the same later date (whether or not such Loans shall originally have been
made on the same day).

12



--------------------------------------------------------------------------------



 



          “Event of Default”: any of the events specified in Section 8; provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.
          “Exchange Rate”: on any day, with respect to Pounds Sterling, the rate
at which such currency may be exchanged into Dollars, as set forth at
approximately 11:00 A.M., New York time, on such date on the Reuters World
Currency Page for Pounds Sterling. In the event that such rate does not appear
on any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be selected by the Administrative Agent, or, in the event no such service
is selected, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of Pounds Sterling are then
being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of the relevant currency for delivery two Business Days later; provided
that if at the time of any such determination, for any reason, no such spot rate
is being quoted, the Administrative Agent, after consultation with the Company,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be presumed correct absent manifest error.
          “Excluded Taxes”: means, with respect to the Administrative Agent, the
Collateral Agent, any Lender or any other recipient (each of the foregoing, a
“Recipient”) of any payment to be made by or on account of any obligation of any
Borrower hereunder (or under any other Loan Documents), (a) income or franchise
taxes imposed on (or measured by) the net income of such Recipient by the United
States of America, or by the jurisdiction under the laws of which such Recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed on such Recipient by the United States of America or any
similar tax imposed on such Recipient by any other jurisdiction in which such
Borrower is located or (c) any U.S. withholding tax (with respect to payments
made by any U.S. Borrower) or United Kingdom withholding tax (with respect to
payments made by any Borrower organized in the United Kingdom) that is in effect
and would apply to amounts payable to (i) a Lender (other than a Lender on the
Closing Date) at the time such Lender becomes a party to this Agreement,
(ii) any Lender at the time such Lender designates a new lending office, except
to the extent, in (i) or (ii), as applicable, such Lender (or its Assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from any Borrower with respect to
withholding tax pursuant to Section 2.13(a) subject to the Borrower’s rights
under Section 2.15 and Section 2.16 or (iii) any Person at the time such Person
becomes a Participant as specified in Section 11.6 (except to the extent
provided for in section 11.6(c)(ii)).
          “Extensions of Credit”: as to any Lender at any time, an amount equal
to the sum of (a) the aggregate principal amount of all Loans held by such
Lender then outstanding and (b) such Lender’s Commitment Percentage of the L/C
Obligations then outstanding.
          “Federal Funds Effective Rate”: for any day, the rate per annum equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day of such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
          “Fee Payment Date”: (a) the third Business Day following the last day
of each March, June, September and December after the Closing Date and (b) the
last day of the Commitment Period.

13



--------------------------------------------------------------------------------



 



          “Foreign Borrower”: the Company and any Subsidiary Borrower that is
not a Domestic Subsidiary.
          “Fronted Letter of Credit”: a Letter of Credit issued by an Issuing
Lender in which the Lenders purchase a risk participation pursuant to
Section 3.4(a).
          “Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower
Representative and the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time and set forth in any rule, regulation, opinion or
pronouncement of the Accounting Principles Board and the American Institute of
Certified Public Accountants and any rule, regulation, opinion or pronouncement
of the Financial Accounting Standards Board (or agencies with similar functions
of comparable stature and authority within the U.S. accounting profession),
which are applicable to the circumstances as of the date of determination.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners, the
U.K. Financial Services Authority and the Bermuda Monetary Authority).
          “Group Members”: the collective reference to the Company and its
Subsidiaries.
          “Guarantee Obligation”: as to any Person (the “guarantor”), means any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guarantor that guarantees or in effect guarantees, or which is given to
induce the creation of a separate obligation by another Person (including any
bank under any letter of credit) that guarantees or in effect guarantees, any
Indebtedness of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guarantor,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such Indebtedness or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor so as to enable the
primary obligor to pay Indebtedness or other obligation, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (iv) otherwise to assure or hold harmless the owner of
any such Indebtedness against loss in respect thereof; provided, however, that
the term Guarantee Obligation shall not include (a) endorsements of instruments
for deposit or collection in the ordinary course of business or (b) obligations
of any Insurance Subsidiary under any Primary Policy, Reinsurance Agreement,
Retrocession Agreement or Other Insurance Product that is entered into in the
ordinary course of business. The amount of any Guarantee Obligation of any
guarantor shall be deemed to be the lower of (a) an amount equal to the stated
or determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made as such amount may be reduced from time to time and (b) the
maximum amount for which such guarantor may be liable pursuant to the terms of
the instrument embodying such Guarantee Obligation, as such amount may be
reduced from time to time unless such Indebtedness and the maximum amount for
which such guarantor may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guarantor’s maximum
reasonably anticipated liability in respect thereof as determined by the Company
in good faith. The term “Guarantee” as a verb has a corresponding meaning.

14



--------------------------------------------------------------------------------



 



          “Hazardous Materials”: all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes.
          “Hybrid Capital”: at any time, all subordinated securities,
instruments or other obligations issued by the Company to the extent that such
securities, instruments or other obligations (i) are then accorded equity
treatment by S&P and (ii) mature no earlier than the date which is six months
after the Termination Date.
          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures, loan agreements or other similar debt instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) the liquidation value of all mandatorily redeemable preferred Capital Stock
of such Person, (h) net obligations of such Person under any Swap Contract,
(i) any other instruments or obligations of such Person to the extent that such
instruments or obligations are then classified as indebtedness by S&P, (j) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (i) above, (k) all obligations of the kind
referred to in clauses (a) through (j) above secured by any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation and
(l) Indebtedness of any partnership in which such Person is a general partner to
the extent that applicable law requires that such Person is liable for such
Indebtedness unless the terms of such Indebtedness expressly provide that such
Person is not so liable. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value as of such
date. For the avoidance of doubt, Indebtedness shall not include the obligations
of any Insurance Subsidiary under any Primary Policy, Reinsurance Agreement,
Retrocession Agreement or Other Insurance Product which is entered into in the
ordinary course of business.
          “Information”: as defined in Section 11.15.
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Insurance Subsidiary”: a Subsidiary of the Company engaged in the
insurance and/or reinsurance underwriting business.
          “Interest Payment Date”: (a) as to any ABR Loan, the last day of each
March, June, September and December to occur while such Loan is outstanding and
the Termination Date, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last day of such Interest Period, (c) as to any
Eurodollar Loan having an Interest Period longer than three months, each day
that is three months, or a whole multiple thereof, after the first day of such
Interest Period and the last day of such Interest Period and (d) as to any Loan
(other than any Loan that is an ABR Loan), the date of any repayment or
prepayment made in respect thereof.

15



--------------------------------------------------------------------------------



 



          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower Representative in its notice of
borrowing or notice of conversion, as the case may be, given with respect
thereto; and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six months thereafter, as selected by the Borrower Representative
by irrevocable notice to the Administrative Agent not later than 11:00 A.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto; provided that, all of the
foregoing provisions relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower Representative may not select an Interest Period that
would extend beyond the Termination Date; and
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Issuing Lender”: as the context may require, (a) Barclays Bank PLC
(or any Affiliate thereof) with respect to Letters of Credit issued by it,
(b) Citibank, N.A. (or any Affiliate thereof) with respect to Letters of Credit
issued by it or (c) any other Lender (or any affiliate thereof) that becomes an
Issuing Lender pursuant to Section 3.10, with respect to Letters of Credit
issued by it.
          “L/C Administrator”: Barclays Bank PLC, as letter of credit
administrator for the Lenders, together with any replacement L/C Administrator
arising under Section 9.9(c).
          “L/C Issuer”: (a) with respect to a Fronted Letter of Credit, the
Issuing Lender and (b) with respect to a Several Letter of Credit, each Lender.
          “L/C Obligations”: at any time, an amount equal to the sum of (a) the
then aggregate Secured L/C Obligations of all Borrowers and (b) the then
aggregate Unsecured L/C Obligations of all Borrowers. For purposes of
determining the L/C Obligations held by any Lender, a Lender shall be deemed to
hold an amount equal to the sum of (i) the aggregate amount of each Lender’s
direct obligation in all outstanding Several Letters of Credit and all
Reimbursement Obligations owed to such Lender in respect thereof and (ii) its
risk participation in all outstanding Fronted Letters of Credit and in all
Reimbursement Obligations with respect thereto.
          “L/C Participants”: the collective reference to all the Lenders other
than the applicable Issuing Lender.
          “Lenders”: as defined in the preamble hereto.
          “Letters of Credit”: as defined in Section 3.1(a).
          “Lien”: any mortgage, pledge, hypothecation, assignment, encumbrance,
lien (statutory or other), charge or other security interest or any other
security agreement (including the interest of a

16



--------------------------------------------------------------------------------



 



vendor or lessor in any conditional sale or other title retention agreement and
any capital lease having substantially the same economic effect as any of the
foregoing).
          “Loan”: any loan made by any Lender pursuant to this Agreement.
          “Loan Documents”: this Agreement, the Security Documents, the Notes,
any fee letter executed or delivered in connection herewith or therewith, any
other document or instrument signed by any Borrower that expressly provides that
it is a Loan Document as defined herein and any amendment, waiver, supplement or
other modification to any of the foregoing.
          “Material Adverse Effect”: any event, development or circumstance that
has had or would reasonably be expected to have a material adverse effect on
(a) the business, assets, liabilities, property or condition (financial or
otherwise) of the Company and its Subsidiaries taken as a whole or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Administrative Agent or the Lenders hereunder
or thereunder.
          “Material Subsidiary”: at any time, (i) any Subsidiary (x) the total
consolidated assets or total consolidated revenues of which exceed 10% of the
total consolidated assets or total consolidated revenues, respectively, of the
Company and its Subsidiaries on a consolidated basis at the end of or for,
respectively, the then most recently completed fiscal quarter of the Company for
which financial statements shall have been made available to the Lenders as
described in Section 4.1 or pursuant to Section 6.1 and/or (y) the net assets of
which exceed $100,000,000 at the end of the then most recently completed fiscal
quarter of the Company for which financial statements shall have been made
available to the Lenders as described in Section 4.1 or pursuant to Section 6.1,
(ii) Aspen Specialty Insurance Company, (iii) Aspen U.S. Holdings, Inc. and
(iv) Aspen Underwriting Limited.
          “Moody’s”: Moody’s Investors Service, Inc. and its successors.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: in connection with any issuance or sale of
Capital Stock by the Company, the cash proceeds received from such issuance or
sale, net of attorneys’ fees and disbursements, investment banking fees and
disbursements, accountants’ fees and disbursements, underwriting fees, discounts
and commissions, printing expenses, any governmental or exchange fees incurred
(or reasonably expected to be incurred) and other customary fees and expenses
actually incurred in connection therewith.
          “New Lender”: any bank, financial institution or other entity that
becomes a “Lender” hereunder pursuant to Section 2.1(b).
          “New Lender Supplement”: a supplement to this Agreement substantially
in the form of Exhibit K.
          “Non-Excluded Taxes”: as defined in Section 2.13(a).
          “Non-U.S. Lender”: as defined in Section 2.13(e).
          “Notes”: the collective reference to any promissory note evidencing
Loans, substantially in the form of Exhibit F or Exhibit G, as the case may be.

17



--------------------------------------------------------------------------------



 



          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans and Reimbursement Obligations
and interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of any Borrower to the Administrative Agent, the Syndication Agent
and the Collateral Agent or to any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, this Agreement (including
the obligations of the Company pursuant to Section 10), any other Loan Document,
the Letters of Credit or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
fees, reimbursement obligations, indemnities, costs, expenses or otherwise
(including all reasonable fees, charges and disbursements of counsel to the
Administrative Agent, the Syndication Agent, the Collateral Agent or to any
Lender that are required to be paid by the Borrowers pursuant hereto).
          “Other Insurance Product”: any specialty insurance or reinsurance
product such as contingency reinsurance and structured risks.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto.
          “Participant”: as defined in Section 11.6.
          “Participant Register”: as defined in Section 11.6.
          “Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Plan”: at a particular time, any employee benefit plan that is
subject to ERISA and in respect of which a Borrower, a Subsidiary or (with
respect to an employee benefit plan subject to Title IV of ERISA) a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA responsible for contributing to or under or having any liability.
          “Pounds Sterling” or “£”: the lawful money of the United Kingdom.
          “Pricing Grid”: the table set forth on Annex A.
          “Primary Policy”: any insurance policy issued by an Insurance
Subsidiary.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by Barclays Bank PLC as its prime rate in effect at its principal
office in New York City (the Prime Rate not

18



--------------------------------------------------------------------------------



 



being intended to be the lowest rate of interest charged by Barclays Bank PLC in
connection with extensions of credit to debtors).
          “Private Act”: separate legislation enacted in Bermuda with the
intention that such legislation applies specifically to a Borrower or a
Subsidiary in whole or in part.
          “Projections”: as defined in Section 4.16.
          “Properties”: as defined in Section 4.15(d).
          “Register”: as defined in Section 11.6.
          “Regulation D”: Regulation D of the Board as in effect from time to
time.
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reimbursement Obligation”: the obligation of the applicable Borrower
to reimburse the L/C Issuers pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
          “Reinsurance Agreement”: any agreement, contract, treaty, certificate
or other arrangement whereby any Insurance Subsidiary agrees to assume from or
reinsure an insurer or reinsurer for all or part of the liability of such
insurer or reinsurer under a policy or policies of insurance issued by such
insurer or reinsurer.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under PBGC Reg. § 4043.
          “Required Lenders”: at any time, the holders of more than 50% of the
Total Commitments then in effect or, if the Commitments have been terminated,
the Total Extensions of Credit then outstanding; provided that the Commitment
of, and the Extensions of Credit held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
          “Requirement of Law”: as to any Person, the Memorandum of Association
or the Certificate of Incorporation and By-laws or other organizational or
governing documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
          “Responsible Officer”: the chief executive officer, president or chief
financial officer or finance director of a Borrower, but in any event, with
respect to financial matters, the chief financial officer or the finance
director of such Borrower.
          “Restricted Payments”: as defined in Section 7.4.
          “Retrocession Agreement”: any agreement, treaty, certificate or other
arrangement whereby any Insurance Subsidiary cedes to another insurer all or
part of such Insurance Subsidiary’s liability under a policy or policies of
insurance reinsured by such Insurance Subsidiary.
          “S&P”: Standard & Poor’s Ratings Services and its successors.

19



--------------------------------------------------------------------------------



 



          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Secured L/C Obligations”: of any Borrower at any time, an amount
equal to the sum of (a) the then Dollar Amount of the aggregate then undrawn and
unexpired amount of the then outstanding Secured Letters of Credit issued on
behalf of such Borrower and (b) the then Dollar Amount of the aggregate amount
of drawings under Secured Letters of Credit issued on behalf of such Borrower
that have not then been reimbursed pursuant to Section 3.5.
          “Secured Letter of Credit”: any Letter of Credit designated as a
“Secured Letter of Credit” by a Borrower in the Application therefor.
          “Security Agreement”: the Security Agreement to be entered into among
the Borrowers and the Collateral Agent in form and substance reasonably
satisfactory to the Administrative Agent and reasonably acceptable to the
Collateral Agent in respect of its duties, rights and liabilities.
          “Security Documents”: (i) the Security Agreement, (ii) each Collateral
Account Control Agreement, and (iii) each other document, agreement, certificate
and/or financing statement, executed, delivered, made or filed pursuant to the
terms of the documents specified in foregoing clauses (i) and (ii).
          “Several Letter of Credit”: a Letter of Credit issued severally by or
on behalf of the Lenders pursuant to which the Lenders are severally liable to
the beneficiary which shall be substantially in the form of Exhibit L or in such
other form as may be agreed by the Company and the L/C Administrator.
          “Single Employer Plan”: any Plan that is subject to Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Company.
          “Subsidiary Borrower”: each Material Subsidiary of the Company that
shall become a Borrower under this Agreement upon satisfaction of the conditions
precedent set forth in Section 5.5; provided, however, that if at any time the
Company shall, in accordance with Section 11.1, be released from its obligations
under Section 10 with respect to any Subsidiary which is, prior to such release,
a Subsidiary Borrower, such Subsidiary, after such release, shall cease to be a
Subsidiary Borrower.
          “Swap Contract”: (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and

20



--------------------------------------------------------------------------------



 



conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value”: in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
          “Syndication Agent”: as defined in the preamble hereto.
          “Terminating Credit Agreement”: the 5-Year Credit Agreement, dated as
of August 2, 2005, among the Company, the Subsidiary Borrowers, the several
banks and other financial institutions or entities from time to time parties
thereto, The Bank of New York, as collateral agent, Barclays Bank PLC, as
administrative agent and the other agents party thereto.
          “Termination Date”: July 30, 2013.
          “Total Commitments”: at any time, the aggregate amount of the
Commitments then in effect.
          “Total Extensions of Credit”: at any time, the aggregate amount of the
Extensions of Credit of the Lenders outstanding at such time.
          “Total Loans”: at any time, the aggregate principal amount of the
Loans outstanding at such time.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
          “United States”: the United States of America.
          “Unsecured L/C Obligations”: of any Borrower at any time, an amount
equal to the sum of (a) the then Dollar Amount of the aggregate then undrawn and
unexpired amount of the then outstanding Unsecured Letters of Credit issued on
behalf of such Borrower and (b) the then Dollar Amount of the aggregate amount
of drawings under Unsecured Letters of Credit issued on behalf of such Borrower
that have not then been reimbursed pursuant to Section 3.5.
          “Unsecured Letter of Credit”: any Letter of Credit that is not a
Secured Letter of Credit.
          “Wholly Owned Subsidiary””: of any Person, any Subsidiary of such
Person to the extent all of the Capital Stock of such Subsidiary, other than
directors’ or nominees’ qualifying shares, is owned directly or indirectly by
such Person.
          1.2 Other Definitional Provisions.

21



--------------------------------------------------------------------------------



 



          (a) Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume or become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) “consolidated” means, when
used with reference to financial statements or financial statement items of a
Person, such statements or items on a consolidated basis in accordance with
applicable principles of consolidation under GAAP, (v) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, (vi) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (vii) references to statutes or regulations shall, unless otherwise
specified, be deemed to include all statutory and regulatory provisions
amending, replacing, supplementing or interpreting such statutes or regulations.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          1.3 Exchange Rates. For purposes of calculating (a) the aggregate
Dollar Equivalent of Letters of Credit denominated in Pounds Sterling and of
unreimbursed drawings under Letters of Credit denominated in Pounds Sterling
outstanding at any time during any period and (b) the Dollar Equivalent of any
Letters of Credit denominated in Pounds Sterling at the time of the issuance of
such Letter of Credit pursuant to Section 3.1, the Administrative Agent will on
the first Business Day of each calendar month and at such other times as it in
its sole discretion determines to be appropriate to do so (including on or prior
to the date of any borrowing or issuance of a Letter of Credit), determine the
respective rate of exchange into Dollars of Pounds Sterling (which rate of
exchange shall be based upon the Exchange Rate in effect on the date of such
determination). Such rates of exchange so determined on each such determination
date shall, for purposes of the calculations described in the preceding
sentence, be deemed to remain unchanged and in effect until the next such
determination date.
          1.4 Changes in GAAP. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to such approvals required under
Section 11.1); provided that, until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) the Company shall provide to the Administrative Agent and each
Lender financial statements and other documents required under this

22



--------------------------------------------------------------------------------



 



Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
          2.1 Revolving Commitments. (a) Subject to the terms and conditions
hereof, each Lender severally agrees to make Loans to the Borrowers from time to
time during the Commitment Period in an aggregate principal amount at any one
time outstanding, when added to such Lender’s Commitment Percentage of the L/C
Obligations then outstanding, which does not exceed the amount of such Lender’s
Commitment. During the Commitment Period the Borrowers may use the Commitments
by borrowing, prepaying the Loans in whole or in part, and, reborrowing, all in
accordance with the terms and conditions hereof. The Loans may from time to time
be Eurodollar Loans or ABR Loans, as determined by the Borrowers and notified to
the Administrative Agent in accordance with Sections 2.2 and 2.6.
          (b) From time to time during the Commitment Period, at the request of
the Borrower Representative, with the prior written consents of the
Administrative Agent and the then Issuing Lenders (which consents shall not be
unreasonably withheld or delayed), (i) any one or more existing Lenders may
agree that such existing Lender or Lenders shall increase the amount of their
Commitment or Commitments by executing and delivering to the Borrower
Representative and the Administrative Agent a Commitment Increase Supplement or
Commitment Increase Supplements, as the case may be, and/or (ii) any one or more
New Lenders may from time to time during the Commitment Period agree that such
New Lender or New Lenders shall establish a new Commitment or Commitments by
executing and delivering to the Borrower Representative and the Administrative
Agent a New Lender Supplement or New Lender Supplements, as the case may be.
From and after the effective date specified in each New Lender Supplement, the
New Lender thereunder shall become a Lender with a Commitment in the amount set
forth in such New Lender Supplement and shall have the rights and obligations of
a Lender under this Agreement for all purposes and to the same extent as if
originally a party hereto. Each New Lender shall deliver to the Administrative
Agent an administrative questionnaire. Notwithstanding anything contained in
this paragraph to the contrary, without the consent of (x) the Required Lenders,
the aggregate amount of incremental Commitments established or increased after
the Closing Date pursuant to this paragraph shall not exceed $75,000,000 and
(y) the Administrative Agent, each increase in the Total Commitments effected
pursuant to this paragraph shall be in a minimum aggregate amount of
$10,000,000. No existing Lender shall have any obligation under this Agreement
to enter into a Commitment Increase Supplement.
          (c) Upon its receipt of (i) a duly executed Commitment Increase
Supplement or a New Lender Supplement, (ii) a certificate of each Borrower
attaching the resolutions of the board of directors of such Borrower authorizing
the increase in the Commitments in an amount equal to or greater than the amount
of such increase in the Commitments effected thereby (except to the extent
resolutions authorizing the increased amount have previously been delivered by
such Borrower), and (iii) each written consent thereto required by paragraph
(b) of this Section, the Administrative Agent shall accept such Commitment
Increase or New Lender Supplement, as the case may be, and record the
information contained therein in the Register.
          (d) Unless otherwise agreed to by the Administrative Agent and the
Company (which agreement may include (i) a phase-in of the applicable increase
and/or (ii) if agreed to by each Lender, Interest Periods having terms other
than as set forth herein ), on each date upon which the Total Commitments shall
be increased pursuant to this Section, to the extent necessary to rebalance the
outstanding Loans pro rata among the Lenders (including any New Lenders)
pursuant to their modified Aggregate Exposure Percentages, the Borrowers
(i) shall prepay outstanding Loans, if any, which

23



--------------------------------------------------------------------------------



 



prepayment shall be accompanied by payment of all accrued interest on the amount
prepaid and any amounts payable pursuant to Section 2.14 in connection
therewith, and (ii) to the extent they determine to do so, reborrow such Loans
from the Lenders (including any New Lenders) after giving effect to the new
and/or increased Commitments becoming effective on such date, in the case of
each of clauses (i) and (ii) above such that, after giving effect thereto, the
Loans (including the Types thereof and Interest Periods with respect thereto)
shall be held by the Lenders (including for such purposes the New Lenders) pro
rata according to their respective Aggregate Exposure Percentages. Any
prepayment and reborrowing pursuant to the preceding sentence shall be effected,
to the maximum extent practicable, through the netting of amounts payable
between the Borrowers and the respective Lenders.
          (e) On the Termination Date, each Borrower shall repay all then
outstanding Loans made by the Lenders to such Borrower.
          2.2 Procedure for Borrowing. Any Borrower may borrow during the
Commitment Period on any Business Day, provided that the Borrower Representative
shall give the Administrative Agent irrevocable notice (which notice must be
received by the Administrative Agent prior to 11:00 A.M., New York City time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) on the requested Borrowing Date, in the case of ABR
Loans), specifying (i) the amount and Type of Loans to be borrowed, (ii) the
requested Borrowing Date, (iii) in the case of Eurodollar Loans, the respective
length of the initial Interest Period therefor and (iv) the name of the
applicable Borrower. Any Loans made on the Closing Date shall initially be ABR
Loans. Each borrowing shall be in an amount equal to (x) in the case of ABR
Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
the then aggregate Available Commitments are less than $5,000,000, such lesser
amount) and (y) in the case of Eurodollar Loans, $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Upon receipt of any such notice from the
Borrower Representative, the Administrative Agent shall promptly notify each
Lender thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the
applicable Borrower at the Funding Office prior to 2:00 P.M., New York City
time, on the Borrowing Date requested by the Borrower Representative in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower Representative by the Administrative Agent
crediting the account of the Borrower Representative on the books of such office
with the aggregate of the amounts made available to the Administrative Agent by
the Lenders and in like funds as received by the Administrative Agent. Each
Lender may, at its option, make any Loan available to any Foreign Borrower by
causing any foreign or domestic branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of such Foreign Borrower to repay such Loan in accordance with the terms of this
Agreement.
          2.3 Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender which has a then effective Commitment a
commitment fee (a “Commitment Fee”) for the period from and including the date
hereof to the last day upon which such Lender’s Commitment shall have
terminated, computed at the Commitment Fee Rate on the average daily amount of
the Available Commitment of such Lender during the period for which payment is
made, payable quarterly in arrears on each Fee Payment Date, commencing on the
first such date to occur after the date hereof.
          (b) The Company agrees to pay to the Administrative Agent and the
Syndication Agent the fees in the amounts and on the dates as set forth in any
fee agreements with the Administrative Agent and/or the Syndication Agent and to
perform any other obligations contained therein.
          (c) The Company agrees to pay or reimburse the Collateral Agent for
such normal and customary costs and expenses as are incurred or charged by the
Collateral Agent in maintaining and administering the Collateral and otherwise
performing its obligations under the Loan Documents.

24



--------------------------------------------------------------------------------



 



          2.4 Termination or Reduction of Commitments The Borrower
Representative shall have the right, upon not less than five Business Days’
notice to the Administrative Agent, to terminate the Commitments or, from time
to time, to reduce the amount of the Commitments; provided that no such
termination or reduction of Commitments shall be permitted if, after giving
effect thereto and to any prepayments of the Loans made on the effective date
thereof, the Total Extensions of Credit would exceed the Total Commitments. Any
such reduction shall be in an amount equal to $5,000,000, or a whole multiple
thereof, and shall reduce permanently the Commitments then in effect.
          2.5 Optional and Mandatory Prepayments. (a) Each Borrower may at any
time and from time to time prepay the Loans made by the Lenders to such
Borrower, in whole or in part, without premium or penalty, upon irrevocable
notice delivered by the Borrower Representative to the Administrative Agent no
later than 11:00 A.M., New York City time, three Business Days prior thereto, in
the case of Eurodollar Loans, and no later than 11:00 A.M., New York City time,
on the requested prepayment date, in the case of ABR Loans, which notice shall
specify the date and amount of prepayment, the name of the applicable Borrower
and whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, such Borrower shall also pay any amounts
owing pursuant to Section 2.14. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Loans that are ABR Loans) accrued interest to such date on the amount prepaid.
Partial prepayments of ABR Loans and Eurodollar Loans for all Borrowers shall be
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof (or, in the case of ABR Loans, the entire principal amount
thereof).
          (b) If, on any date, the aggregate Secured L/C Obligations of any
Borrower exceed the Borrowing Base of such Borrower on such date, such Borrower
(or the Borrower Representative) shall within one Business Day of such date pay
or deliver to the Custodian, to be held in accordance with the Security
Agreement and the applicable Collateral Account Control Agreement, an amount of
cash and/or Eligible Securities sufficient to cause the Borrowing Base of such
Borrower to be at least equal to the aggregate Secured L/C Obligations of such
Borrower.
          (c) If, on any date, the Total Extensions of Credit outstanding on
such date exceed 102% of the Total Commitments in effect on such date, the
Borrowers shall, upon demand by the Administrative Agent, promptly (but in any
event, within three Business Days of the date of the Company’s receipt of such
demand from the Administrative Agent) prepay any then outstanding Loans and/or
cash collateralize to the satisfaction of the Administrative Agent any then
outstanding Letters of Credit in an aggregate principal and/or face amount such
that, after giving effect thereto and treating such cash collateralized Letters
of Credit as being not then outstanding, the Total Extensions of Credit do not
exceed the Total Commitments. Any prepayment of a Eurodollar Loan pursuant to
this Section 2.5(c) shall be accompanied by interest accrued and unpaid to the
date of such prepayment on the principal so prepaid and, if such prepayment is
made on a day other than the last day of an Interest Period applicable to such
Eurodollar Loan, the applicable Borrower shall also pay any amounts owing
pursuant to Section 2.14.
          2.6 Conversion and Continuation Options. (a) The Borrower
Representative may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice of such
election substantially in the form of Exhibit H no later than 10:00 A.M., New
York City time three Business Days prior to the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower Representative
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
11:00

25



--------------------------------------------------------------------------------



 



A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default or Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower
Representative giving irrevocable notice to the Administrative Agent,
substantially in the form of Exhibit H hereto in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loan; provided that no
Eurodollar Loan may be continued as such when any Event of Default or Default
has occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower Representative shall
fail to give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso, such Loan shall
be automatically converted to an ABR Loan on the last day of such then expiring
Interest Period. Upon receipt of any such notice, the Administrative Agent shall
promptly notify each relevant Lender thereof.
          2.7 Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than twenty Eurodollar Tranches
shall be outstanding at any one time.
          2.8 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.
          (b) Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin.
          (c) (i) So long as any Event of Default shall have occurred and be
continuing, the principal amount of all Loans shall bear interest at a rate per
annum equal to the rate that would otherwise be applicable thereto pursuant to
the foregoing provisions of this Section plus 2% and (ii) if all or a portion of
any interest payable on any Loan or any Commitment Fee or other amount payable
hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans plus 2%, in each case
as described in this clause (ii), from the date of such non-payment until such
amount is paid in full (as well after as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (c)(ii) of this
Section shall be payable from time to time on demand.
          2.9 Computation of Interest and Fees. Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366, as the case may be) day year
for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Company and the relevant Lenders of each

26



--------------------------------------------------------------------------------



 



determination of a Eurodollar Rate. Any change in the interest rate on a Loan
resulting from a change in the ABR or the Eurodollar Rate (pursuant to Section
2.12) shall become effective as of the opening of business on the day on which
such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Company and the relevant Lenders of the effective date
and the amount of each such change in interest rate. Each determination of an
interest rate by the Administrative Agent pursuant to any provision of this
Agreement shall be conclusive and binding on each Borrower and the Lenders in
the absence of manifest error. The Administrative Agent shall deliver to the
Company a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.8(a).
          2.10 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon each Borrower absent manifest error) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
     (b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
The Administrative Agent shall give electronic or telephonic notice thereof to
the Company and the relevant Lenders as soon as practicable thereafter. Upon
receipt of such notice, the Borrower Representative may revoke any notice of
borrowing, conversion or continuation then submitted by it. If the Borrower
Representative does not revoke such notice, then (x) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (y) any Loans that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans. Until such notice has been withdrawn
by the Administrative Agent, no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower Representative have the right to
convert Loans to Eurodollar Loans.
          2.11 Pro Rata Treatment and Payments. (a) Each borrowing by any
Borrower from the Lenders hereunder and any reduction of the Commitments of the
Lenders shall be made pro rata according to the Lenders’ respective Commitments,
and each payment by any Borrower on account of any Commitment Fee shall be
distributed by the Administrative Agent pro rata to each Lender according to the
respective amounts thereof owing pursuant to Section 2.3(a)or Section 2.3(b), as
the case may be.
          (b) Each payment (including each prepayment) by any Borrower on
account of principal of and interest on the Loans made to it shall be made pro
rata according to the respective outstanding principal amounts of such Loans
then held by the Lenders.
          (c) All payments (including prepayments) to be made by any Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in the currency required
hereunder and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurodollar Loans)
becomes due and payable on a day other than a Business Day, such payment shall
be

27



--------------------------------------------------------------------------------



 



extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrowers a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to ABR Loans, on
demand, from the Borrowers.
          (e) Unless the Administrative Agent shall have been notified in
writing by the Borrower Representative prior to the date of any payment due to
be made by any Borrower hereunder that such Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that such
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount. If such payment is
not made to the Administrative Agent by such Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against such Borrower.
          2.12 Requirements of Law; Eurocurrency Liabilities. (a) If the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority, in each case made subsequent to the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit, any Application or any Eurodollar Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.13 and
changes in the rate of tax on the overall net income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

28



--------------------------------------------------------------------------------



 



     (iii) shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or such Lender’s Loan;
and the result of any of the foregoing is to increase the cost (excluding taxes)
to such Lender, by an amount that such Lender deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans (or of its
obligation to make any such Eurodollar Loan or to participate in any Letter of
Credit), or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the Borrower to which such Loans were made shall pay such
Lender any additional amounts necessary to compensate such Lender for such
increased cost (excluding taxes) or reduced amount receivable. If any Lender
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Company (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Company (with a copy to the Administrative
Agent) of a written request therefor, the Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
          (c) The Company agrees to pay to each Lender, for any period that such
Lender is required by applicable law, rule or regulation, or any guideline,
request or directive of any governmental authority (whether or not having the
force of law), to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Loan (and, for any period during which ABR is determined by
reference to the Eurodollar Rate, each ABR Loan) equal to the costs of such
reserves allocated to such Revolving Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Revolving Loan.
          (d) A certificate setting forth in reasonable detail a calculation of
the amount of and the basis for any additional amount payable pursuant to this
Section submitted by any Lender to the Company (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
Borrower shall pay such Lender the amount shown as due on such certificate
within 10 Business Days after receipt by the Borrower. Notwithstanding anything
to the contrary in this Section, the Company shall not be required to compensate
a Lender pursuant to clause (a) or (b) of this Section for any amounts incurred
more than six months prior to the date that such Lender notifies the Company of
such Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect. The obligations of the Company pursuant to this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
          2.13 Taxes. (a) All payments made by (or on behalf of) any Borrower
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts,

29



--------------------------------------------------------------------------------



 



duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
Excluded Taxes. If any such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes
are required to be deducted or withheld from any amounts payable to the
Administrative Agent or any Lender hereunder or under any other Loan Document,
(i) the amounts so payable by the applicable Borrower to the Administrative
Agent or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) interest or any such other amounts payable hereunder or under any
other Loan Document at the rates or in the amounts specified in this Agreement
or in the applicable Loan Document as if such withholding or deduction had not
been made, (ii) the Borrower shall deduct or withhold such amounts and (iii) the
Borrower shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law; provided, however,
that no Borrower shall be required to increase any such amounts payable to any
Lender with respect to any Non-Excluded Taxes that are attributable to such
Lender’s failure to comply with the requirements of paragraph (e) of this
Section.
          (b) In addition, each Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Each Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Non-Excluded Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of such Borrower hereunder or under any other Loan Document
(including Non-Excluded Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.13) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to such Borrower by a Lender
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
          (d) Whenever any Non-Excluded Taxes or Other Taxes are payable by a
Borrower, as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Borrower showing payment thereof.
          (e) A Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which a Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate, provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender. To
the extent the Borrower is a “U.S. Person” as defined in Section 7701(a)(30) of
the Code (a “U.S. Borrower”), each Lender (or Transferee) that is not a U.S.
Person (a “Non-U.S. Lender”) shall deliver to such U.S. Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of U.S. Internal
Revenue Service Form W-8BEN, Form W-8ECI or Form W-81MY, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit E-1 (except for
Non-U.S. Lenders that are partnerships for U.S. Federal Income Tax purposes,
which shall deliver a statement substantially in the form of Exhibit E-2) and a
Form W-8BEN or Form

30



--------------------------------------------------------------------------------



 



W-8IMY, or any subsequent versions thereof or successor thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by such
U.S. Borrower under this Agreement and the other Loan Documents. Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
Non-U.S. Lender with respect to any U.S. Borrower under this Agreement (or, in
the case of any Participant, on or before the date such Participant purchases
the related participation) or within 10 Business Days of the request by such
U.S. Borrower or the Administrative Agent. Each Non-U.S. Lender shall promptly
notify each U.S. Borrower and the Administrative Agent at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to such U.S. Borrower (or any other form of certification adopted by
the U.S. taxing authorities for such purpose). If any Non-U.S. Lender provides a
Form W-8IMY, such Non-U.S. Lender must also attach the additional documentation
that must be transmitted with the Form W-8IMY, including the appropriate forms
described in this Section 2.13(e).
          (f) Each Lender shall indemnify the Administrative Agent for the full
amount of any taxes, levies, imposts, duties, charges, fees, deductions,
withholdings or similar charges imposed by any Governmental Authority that are
attributable to such Lender and that are payable or paid by the Administrative
Agent, together with all interest, penalties, reasonable costs and expenses
arising therefrom or with respect thereto, as determined by the Administrative
Agent in good faith. A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.
          (g) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of or credit for any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which a Borrower has paid any additional amount pursuant to this
Section, it shall pay over such refund or the amount of such credit to such
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under this Section with respect to the
Non-Excluded Taxes or Other Taxes giving rise to such refund or credit), net of
all reasonable out-of-pocket expenses incurred by the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or credit); provided that
such Borrower, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender if the Administrative Agent or such Lender
is required to repay such refund to such Governmental Authority or loses the
benefit of such credit. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to any
Borrower or any other Person.
          (h) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.14 Indemnity. Each Borrower (and the Borrower Representative) agrees
to indemnify each Lender for, and to hold each Lender harmless from, any loss or
expense that such Lender may sustain or incur as a consequence of (a) default by
such Borrower in making a borrowing of, conversion into or continuation of
Eurodollar Loans after the Borrower Representative has given a notice requesting
the same in accordance with the provisions of this Agreement, (b) default by
such Borrower in making any prepayment of or conversion from Eurodollar Loans
after the Borrower Representative has given a notice thereof in accordance with
the provisions of this Agreement or (c) the making of a prepayment of Eurodollar
Loans on a day that is not the last day of an Interest Period with respect
thereto. Absent any change in circumstances after the date hereof, the amount of
such indemnification is intended to be equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so

31



--------------------------------------------------------------------------------



 



prepaid, or not so borrowed, converted or continued, for the period from the
date of such prepayment or of such failure to borrow, convert or continue to the
last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the applicable Borrower (or the Borrower Representative) by any
Lender shall be conclusive in the absence of manifest error. This covenant shall
survive the termination of this Agreement and the payment of the Loans and all
other amounts payable hereunder.
          2.15 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.12(a), 2.12(b)
or 2.13(a) with respect to such Lender, it will, if requested by the Borrower
Representative, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event or assign its rights and obligations hereunder to an Affiliate with
the object of avoiding the consequences of such event; provided, that such
designation or assignment is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending office(s) or such Affiliate, as the
case may be, to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
2.12 or 2.13(a).
          2.16 Replacement of Lenders. The Company shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.12(a), 2.12(b) or 2.13(a), (b) refuses to consent to any waiver or amendment
with respect to any Loan Document that requires the approval of each Lender and
that has been consented to by the Required Lenders, with a replacement financial
institution or (c) becomes a Defaulting Lender; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default or Default shall have occurred and be continuing at the time of such
replacement, (iii) prior to any such replacement, such Lender shall, within
30 days of the Company’s request have taken no action under Section 2.15 that
eliminates the continued need for payment of amounts owing pursuant to Section
2.12 or 2.13(a), (iv) the replacement financial institution shall purchase, at
par, all Loans and other amounts (including accrued interest) owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrowers shall
be liable to such replaced Lender under Section 2.14 if any Eurodollar Loan
owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto as if it were prepaid on the date of such
purchase (provided that in the case of a replacement pursuant to clause
(c) above, the Borrowers shall only be liable for the positive difference, if
any, between (A) any amounts owing by the Borrowers under Section 2.14 and
(B) any obligations owing by such Defaulting Lender to the Borrowers under the
Loan Documents as a result of such Defaulting Lender becoming a Defaulting
Lender), (vi) the replacement financial institution shall be reasonably
satisfactory to each Issuing Lender and the Administrative Agent, (vii) the
replaced Lender shall be obligated to make such replacement in accordance with
the provisions of Section 11.6 (provided that the Company shall be obligated to
pay the portion of the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrowers
shall pay all additional amounts (if any) required pursuant to Section 2.12 or
2.13(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender.
          2.17 Defaulting Lenders Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

32



--------------------------------------------------------------------------------



 



          (a) the Commitment Fee shall cease to accrue for such Defaulting
Lender pursuant to Section 2.3(a).
          (b) the Commitment and Extensions of Credit of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 11.1), provided that any waiver,
amendment or modification (i) requiring the consent of all Lenders or each
affected Lender which affects such Defaulting Lender disproportionately with
respect to the other affected Lenders or (ii) that would increase or extend the
term of the Commitment of such Defaulting Lender shall require the consent of
such Defaulting Lender.
          (c) if any L/C Obligations exist at the time a Lender becomes a
Defaulting Lender then:
     (i) all or any part of such L/C Obligations shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Commitment
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Extensions of Credit does not exceed the total of all non-Defaulting Lenders’
Commitments; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent, (A) in the case of Unsecured
Letters of Credit, cash collateralize such Defaulting Lender’s L/C Obligations
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 8 for so long as such L/C
Obligations is outstanding or (B) in the case of Secured Letters of Credit,
ensure that the Borrowing Base includes an amount of cash equal to or greater
than the Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) for so long as such L/C Obligations
are outstanding;
     (iii) the Borrower cash collateralizes any portion of such Defaulting
Lender’s L/C Obligations pursuant to this Section 2.17(c), the Borrower shall
not be required to pay any fees to such Defaulting Lender pursuant to Section
3.3(a) with respect to such Defaulting Lender’s L/C Obligations during the
period such Defaulting Lender’s L/C Obligations is cash collateralized;
     (iv) if the L/C Obligations of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.17(c) then the fees payable to the Lenders pursuant
to Section 2.3(a)and Section 3.3(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Commitment Percentages; or
     (v) if any Defaulting Lender’s L/C Obligations is neither cash
collateralized nor reallocated pursuant to this Section 2.17(c), then, without
prejudice to any rights or remedies of any Issuing Lender or any Lender
hereunder, all letter of credit fees payable under Section 3.3 with respect to
such Defaulting Lender’s L/C Obligations shall be payable to the applicable
Issuing Lender until such L/C Obligations are cash collateralized and/or
reallocated.
          (d) so long as any Lender is a Defaulting Lender, no Applicable
Issuing Party shall be required to issue, amend or increase any Letter of
Credit, unless it is satisfied that the related exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.17(c), and participating
interests or Commitment Shares in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting

33



--------------------------------------------------------------------------------



 



Lenders in a manner consistent with Section 2.17(c)(i) (and Defaulting Lenders
shall not participate therein).
          (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 11.7
but excluding Section 2.16) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Applicable Issuing Parties hereunder, (iii) third,
if so determined by the Administrative Agent or requested by an Applicable
Issuing Party, to be held in such account as cash collateral for future funding
obligations of the Defaulting Lender of any participating interest or Commitment
Share in any Letter of Credit, (iv) fourth, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent, (v)
fifth, if so determined by the Administrative Agent and the Borrower, held in
such account as cash collateral for future funding obligations of the Defaulting
Lender of any Loans under this Agreement, (vi) sixth, to the payment of any
amounts owing to the Lenders or an Issuing Lender as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or such Issuing Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vii) seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of a payment made by an Issuing Lender pursuant to a Letter of Credit
for which a Defaulting Lender has funded its participation obligations and
(y) made at a time when the conditions set forth in Section 5.3 are satisfied,
such payment shall be applied solely to prepay the Loans of, and reimbursement
obligations owed to, all non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or reimbursement obligations owed to, any
Defaulting Lender.
     In the event that the Administrative Agent, the Borrower and each Issuing
Lender agree that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the L/C Obligations of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Commitment Percentage.
SECTION 3 LETTERS OF CREDIT
          3.1 L/C Commitment. (a) Subject to the terms and conditions hereof,
the Applicable Issuing Party, in reliance on the agreements of the other Lenders
set forth in Sections 3.4(a) and 3.8(b), agrees to issue letters of credit
(“Letters of Credit”) for the account of the Borrowers on any Business Day
during the Commitment Period (i) in the case of Fronted Letters of Credit, in
such form as may be approved from time to time by such Issuing Lender and
(ii) in the case of Several Letters of Credit, substantially in the form of
Exhibit L; provided that such Applicable Issuing Party shall have no obligation
to issue any Letter of Credit if, after giving effect to such issuance, the
aggregate amount of the Available Commitments would be less than zero and,
provided, further, that, if any Issuing Lender shall issue any Fronted Letter of
Credit that results in the aggregate amount of the Available Commitments being
less than zero without having received prior written confirmation from the
Administrative Agent that the issuance of such Fronted Letter of Credit would
not result in the aggregate amount of the

34



--------------------------------------------------------------------------------



 



Available Commitments being less than zero, the provisions of Section 3.4 shall
be applicable to such Fronted Letter of Credit only to the extent of the portion
thereof (the “Participated Portion”) that, if such Fronted Letter of Credit had
been issued in an amount equal to the Participated Portion, would not have
resulted in the aggregate amount of the Available Commitment being less than
zero and the portion of such Fronted Letter of Credit (and any related
Reimbursement Obligations) that does not constitute the Participated Portion
shall be subject and subordinate in right of payment and as to priority of the
security provided by the Collateral to all other Obligations. Each Letter of
Credit shall (i) be denominated in Dollars or Pounds Sterling and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the date that is five Business Days prior to the Termination Date; provided
that any Letter of Credit with a one-year term may provide for the renewal
thereof at the option of the applicable Borrower for additional one-year periods
(which shall in no event extend beyond the date referred to in clause
(y) above), so long as the Issuing Lender of such Letter of Credit has the right
to refuse to extend such Letter of Credit if at the time of such refusal the
applicable Borrower would be unable to satisfy the conditions set forth in
Section 5.3; provided further that any Secured Letter of Credit may have an
expiration date up to 364 days after the Termination Date.
          (b) No Applicable Issuing Party shall at any time issue (i) any Letter
of Credit if such issuance would conflict with, or cause such Applicable Issuing
Party, any L/C Participant or any Lender to exceed any limits imposed by, any
applicable Requirement of Law or (ii) any Secured Letter of Credit on behalf of
any Borrower if (x) the then Borrowing Base of such Borrower would be less than
such Borrower’s aggregate Secured L/C Obligations after giving effect to the
issuance of such Secured Letter of Credit or (y) all cash and Eligible
Securities constituting such Borrowing Base are not then held in an Account of
such Borrower established pursuant to Section 1 of Article II of the applicable
Collateral Account Control Agreement. Prior to issuing any Secured Letter of
Credit, the Applicable Issuing Party shall obtain confirmation from the
Administrative Agent that the requirements imposed by clause (ii) of the
preceding sentence shall be satisfied.
          3.2 Procedure for Issuance of Letter of Credit. Any Borrower may from
time to time request that an Applicable Issuing Party issue a Letter of Credit
by delivering to such Applicable Issuing Party at its address for notices
specified herein an Application therefor, indicating (i) whether such Letter of
Credit is to be a Secured Letter of Credit or an Unsecured Letter of Credit and
(ii) whether such Letter of Credit is to be a Fronted Letter of Credit or a
Several Letter of Credit and otherwise completed to the satisfaction of such
Applicable Issuing Party, and such other certificates, documents and other
papers and information as such Applicable Issuing Party may request; provided
that in no event shall any Applicable Issuing Party other than Barclays Bank PLC
or Citibank, N.A. and, with the consent of the Administrative Agent, one other
Issuing Lender (and any of their respective Affiliates) issue any Letter of
Credit denominated in Pounds Sterling. Upon receipt of any Application, the
Applicable Issuing Party will process such Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall promptly issue
the Letter of Credit requested thereby (but in no event shall any Applicable
Issuing Party be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by such Applicable Issuing Party and such Borrower.
Such Applicable Issuing Party shall furnish a copy of such Letter of Credit
(i) to such Borrower promptly following the issuance thereof and (ii) in the
case of a Several Letter of Credit, to each Lender. Each Applicable Issuing
Party shall promptly furnish to the Administrative Agent, which shall in turn
promptly furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
          3.3 Fees and Other Charges. (a) The applicable Borrower will pay to
the Administrative Agent, for the account of the Lenders, a fee on the undrawn
and unexpired face amount

35



--------------------------------------------------------------------------------



 



(calculated, in the case of any Letter of Credit denominated in Pounds Sterling,
on the basis of the Exchange Rate in effect on the date payment of such fee is
due) of each Letter of Credit issued on its behalf at a per annum rate equal to
(i) in the case of an Unsecured Letter of Credit, the Applicable Margin then in
effect with respect to Eurodollar Loans and (ii) in the case of a Secured Letter
of Credit, 0.50%. Such fees shall be payable quarterly in arrears on each Fee
Payment Date after the issuance date. The Administrative Agent will promptly pay
to the Lenders their pro rata shares of any amounts received from the Borrowers
in respect of any such fees.
          (b) The applicable Borrower shall pay to each Issuing Lender for its
own account a fronting fee at a rate per annum as agreed between such Borrower
and such Issuing Lender on the undrawn and unexpired amount of each Fronted
Letter of Credit issued on its behalf, payable quarterly in arrears on each Fee
Payment Date after the issuance date.
          (c) In addition to the foregoing fees, the applicable Borrower shall
pay or reimburse (i) each Applicable Issuing Party for such normal and customary
costs and expenses as are incurred or charged by such Applicable Issuing Party
in issuing, negotiating, effecting payment under, amending or otherwise
administering any Letter of Credit and (ii) each Lender for such normal and
customary costs and expenses as are incurred or charged by such Lender in
connection with any Several Letter of Credit.
          3.4 L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Fronted Letters of Credit, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions set forth below, for such L/C Participant’s
own account and risk an undivided interest equal to such L/C Participant’s
Commitment Percentage in such Issuing Lender’s obligations and rights under and
in respect of each Fronted Letter of Credit and the amount of each draft paid by
such Issuing Lender thereunder. Each L/C Participant agrees with each Issuing
Lender that, if a draft is paid under any Fronted Letter of Credit for which
such Issuing Lender is not reimbursed in full by the applicable Borrower in
accordance with the terms of this Agreement, such L/C Participant shall pay to
such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein an amount in Dollars equal to such L/C Participant’s Commitment
Percentage of (i) the amount of such draft, or any part thereof, that is paid in
Dollars and is not so reimbursed or (ii) the Dollar Equivalent, using the
Exchange Rate at the time such draft is paid, of the amount of such draft, or
any part thereof, that is paid in Pounds Sterling and is not so reimbursed. Each
L/C Participant’s obligation to pay such amount shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such L/C
Participant may have against the applicable Issuing Lender, any Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower, (iv) any breach of this Agreement or
any other Loan Document by any Borrower or any other L/C Participant or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing
          (b) If any amount required to be paid by any L/C Participant to an
Issuing Lender pursuant to Section 3.4(a)in respect of any unreimbursed portion
of any payment made by such Issuing Lender under any Fronted Letter of Credit is
paid to such Issuing Lender within three Business Days after the date such
payment is due, such L/C Participant shall pay to such Issuing Lender on demand
an amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the applicable Issuing

36



--------------------------------------------------------------------------------



 



Lender by such L/C Participant within three Business Days after the date such
payment is due, such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to ABR Loans. A certificate of an
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.
          (c) Whenever, at any time after the applicable Issuing Lender has made
payment under any Fronted Letter of Credit and has received from any L/C
Participant its pro rata share of such payment in accordance with Section (a),
such Issuing Lender receives any payment related to such Fronted Letter of
Credit (whether directly from the applicable Borrower or otherwise, including
proceeds of collateral applied thereto by such Issuing Lender), or any payment
of interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by such Issuing Lender shall be required to be
returned by such Issuing Lender, such L/C Participant shall return to such
Issuing Lender the portion thereof previously distributed by such Issuing Lender
to it.
          (d) This Section 3.4 shall be subject to the provisions of the second
proviso to the first sentence of Section 3.1(a).
          3.5 Reimbursement Obligation of the Borrowers. If any draft is paid
under any Letter of Credit, the applicable Borrower shall reimburse the L/C
Issuer for the amount of (a) the draft so paid and (b) any taxes, fees, charges
or other costs or expenses incurred by such Issuing Lender in connection with
such payment, not later than 12:00 Noon, New York City time, on (i) the Business
Day that such Borrower receives notice of such draft, if such notice is received
on such day prior to 10:00 A.M., New York City time, or (ii) if clause (i) above
does not apply, the Business Day immediately following the day that such
Borrower receives such notice. Each such payment under a Letter of Credit
denominated in Dollars shall be made to the L/C Issuer at its address for
notices specified herein (or as otherwise specified) in Dollars in immediately
available funds. Each such payment under a Letter of Credit denominated in
Pounds Sterling shall be made to the L/C Issuer at its address for notices
specified herein (or as otherwise specified) in Pounds Sterling in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.8(b) and (y) thereafter, Section 2.8(c).
          3.6 Obligations Absolute. The Borrowers’ obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that any
Borrower may have or have had against any L/C Issuer, any beneficiary of a
Letter of Credit or any other Person. The Borrowers also agree with each L/C
Issuer that such L/C Issuer shall not be responsible for, and the Borrowers’
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among any Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of any Borrower against any
beneficiary of such Letter of Credit or any such transferee. No L/C Issuer shall
be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit, except for errors or omissions found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such L/C Issuer. The
Borrowers agree that any action taken or omitted by any L/C Issuer under or in
connection with any Letter of Credit or the related drafts or documents, if done
in the absence of gross negligence or willful misconduct, shall be binding on
the Borrower and shall not result in any liability of such L/C Issuer to any
Borrower.

37



--------------------------------------------------------------------------------



 



          3.7 Letter of Credit Payments. If any draft shall be presented for
payment under any Letter of Credit, the Applicable Issuing Party shall promptly
notify the applicable Borrower of the date and amount thereof. The
responsibility of the Applicable Issuing Party to the applicable Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.
          3.8 Several Letter of Credit.
          (a) The L/C Administrator is hereby authorized to execute and deliver
each Several Letter of Credit and each amendment to a Several Letter of Credit
on behalf of each Lender provided that, upon request of the Borrower, such
Several Letter of Credit or amendment will be executed by each Lender. The L/C
Administrator shall use the Commitment Percentage of each Lender as its
“Commitment Share” under each Several Letter of Credit. The L/C Administrator
shall not amend any Several Letter of Credit to change the “Commitment Shares”
of any Lender or add or delete a Lender liable thereunder unless such amendment
is done in connection with an assignment in accordance with Section 11.6, a
change in the Lenders and/or the Commitment Percentages as a result of any
increase in the Commitments pursuant to Section 2.1 or any other addition or
replacement of a Lender in accordance with the terms of this Agreement. Each
Lender hereby irrevocably constitutes and appoints the L/C Administrator its
true and lawful attorney-in-fact for and on behalf of such Lender with full
power of substitution and revocation in its own name or in the name of the L/C
Administrator to issue, execute and deliver, as the case may be, each Several
Letter of Credit and each amendment to a Several Letter of Credit and to carry
out the purposes of this Agreement with respect to Several Letters of Credit.
Upon request, each Lender shall execute such powers of attorney or other
documents as any beneficiary of any Several Letter of Credit may reasonably
request to evidence the authority of the L/C Administrator to execute and
deliver such Several Letter of Credit and any amendment or other modification
thereto on behalf of the Lenders. To the extent that the L/C Administrator has
not received funds from a Lender with respect to a Several Letter of Credit, the
L/C Administrator shall only forward the funds actually received to the
beneficiary.
          (b) Each Lender agrees with the L/C Administrator that, if a draft is
paid under any Several Letter of Credit for which such L/C Administrator is not
reimbursed in full by the applicable Borrower in accordance with the terms of
this Agreement, each Lender shall pay to the L/C Administrator upon demand at
the L/C Administrator’s address for notices specified herein an amount in
Dollars (in the case of a Several Letter of Credit denominated in Dollars) or
Pounds Sterling (in the case of a Several Letter of Credit denominated in Pounds
Sterling) equal to such Lender’s Commitment Share. Each Lender’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the L/C Administrator, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Section 5, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.
          (c) The obligations of each Lender under and in respect of each
Several Letter of Credit are several, and the failure by any Lender to perform
its obligations hereunder or under any Several Letter of Credit shall not affect
the obligations of the Borrowers toward any other party hereto nor shall any
other such party be liable for the failure by such Lender to perform its
obligations hereunder or under any Several Letter of Credit.

38



--------------------------------------------------------------------------------



 



          3.9 Applications. To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
          3.10 Additional Issuing Lenders. The Borrower may, at any time and
from time to time with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Lender, designate one or more
additional Lenders to act as an issuing lender under the terms of this
Agreement; provided that the total number of Issuing Lenders at any time shall
not exceed four. Any Lender designated as an Issuing Lender pursuant to this
Section 3.10 shall be deemed to be an “Issuing Lender” for the purposes of this
Agreement (in addition to being a Lender) with respect to Letters of Credit
issued by such Lender.
          3.11 Reporting. Unless the Administrative Agent otherwise agrees, each
Applicable Issuing Party will report in writing to the Administrative Agent
(i) on the first Business Day of each week and on the second Business Day to
occur after the last day of each March, June, September and December, and on
such other dates as the Administrative Agent may reasonably request, the daily
activity during the preceding week, calendar quarter or other period, as the
case may be, with respect to Letters of Credit issued by it, including the
aggregate outstanding L/C Obligations with respect to such Letters of Credit on
each day during such week, quarter or other period, in such form and detail as
shall be satisfactory to the Administrative Agent, (ii) on any Business Day on
which the Borrower fails to pay any Reimbursement Obligation required to be
reimbursed to such Applicable Issuing Party on such day, the date of such
failure and the amount of such Reimbursement Obligation and (iii) such other
information with respect to Letters of Credit issued by such Applicable Issuing
Party as the Administrative Agent may reasonably request.
SECTION 4 REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Extensions of Credit, the Company hereby represents
and warrants to the Administrative Agent and each Lender that:
          4.1 Financial Conditions. The audited consolidated balance sheet of
the Company and its Subsidiaries as at December 31, 2009, and the related
consolidated statement of comprehensive income and of cash flows for the fiscal
year ended on such date, reported on by and accompanied by an unqualified report
from KPMG Audit Plc, present fairly the consolidated financial condition of the
Company and its Subsidiaries as at such date, and the consolidated results of
its operations and its consolidated cash flows for the fiscal year then ended.
The unaudited consolidated balance sheet of the Company and its Subsidiaries as
at March 31, 2010, and the related unaudited consolidated statements of
comprehensive income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of the Company and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three-month period then ended (subject to
normal year-end audit adjustments). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein). As of the date of
this Agreement, no Group Member has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any material long-term
leases or material unusual forward or long-term commitments, including any Swap
Contracts, that are not reflected in the most recent financial statements
referred to in this paragraph. During the period from December 31, 2009 to and
including the date of this Agreement there has been no Disposition by any Group
Member of any material part of its business or property.

39



--------------------------------------------------------------------------------



 



          4.2 No Change. Since December 31, 2009, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
          4.3 Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification except where
the failure to so qualify or be in good standing would not have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law (including
the Bermuda Companies Law and Bermuda Insurance Law as applicable to the Company
and each Subsidiary organized under the laws of Bermuda) except to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any
Subsidiary is subject to any Private Act.
          4.4 Power; Authorization; Enforceable Obligations. (a) Each Borrower
has or will have the power and authority, and the legal right, to make, deliver
and perform the Loan Documents to which it is a party and to obtain Loans and
Letters of Credit hereunder, and each Borrower has or will have taken all
necessary organizational action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and to authorize the
borrowings, and the issuance of Letters of Credit on its behalf, on the terms
and conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the Loans or Letters of Credit or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any other Loan Document, except (i) consents, authorizations,
filings and notices that have been obtained or made and are in full force and
effect and (ii) filings necessary to perfect Liens in favor of the Collateral
Agent. Each Loan Document has been duly executed and delivered on behalf of each
Borrower which is a party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Borrower which is a party thereto, enforceable against each
Borrower in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).
          (b) Under the laws of the jurisdiction of its incorporation in force
at the date hereof, no Borrower will be required to make any deduction or
withholding from any payment it may make hereunder or under the Notes.
          (c) The claims of the Collateral Agent and the Lenders against each
Borrower under this Agreement and the Notes will rank at least pari passu with
the claims of all its other unsecured creditors under the laws of (i) the
jurisdiction of such Borrower’s incorporation and (ii) New York, except
creditors whose claims are preferred solely by any bankruptcy, insolvency or
other similar law of general application governing the enforcement of creditors’
rights.
          (d) In any proceedings taken in Bermuda in relation to this Agreement,
the choice of New York law as the governing law of this Agreement, and any
judgment obtained in the United States, will be recognized and enforced (other
than a judgment for a sum payable in respect of taxes or other charges of a like
nature, or in respect of multiple damages as defined in The Protection of
Trading Interests Act 1981 of Bermuda), provided that (i) the court which
rendered the judgment was competent to hear the action in accordance with
private international law principles as applied in Bermuda and (ii) the judgment
is not contrary to public policy (and the Company is not aware of anything
contrary to

40



--------------------------------------------------------------------------------



 



public policy) in Bermuda, has not been obtained by fraud or in proceedings
contrary to natural justice and is not based on an error in Bermuda law.
          (e) Under the laws of Bermuda it is not necessary that this Agreement,
the Notes or any other Loan Document be filed, recorded or enrolled with any
court or other authority in such jurisdiction or that any stamp, registration or
similar tax be paid on or in relation with this Agreement, the Notes or such
other Loan Document.
          4.5 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents and except, in the case of
Contractual Obligations, to the extent that the failure of any of the statements
in this Section 4.5 to be accurate could not reasonably be expected to have a
Material Adverse Effect).
          4.6 Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending, or, to the knowledge
of any Borrower, threatened, by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.
          4.7 No Default. No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
          4.8 Ownership of Property; Liens. Each of the Company and each
Material Subsidiary has good title to, or a valid leasehold interest in all its
real and personal property material to its business except for minor defects in
title that could not reasonably be expected to have a Material Adverse Effect,
and none of such property is subject to any Lien not permitted by Section 7.6.
          4.9 Taxes. Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns (other than any
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant Group Member except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect); no material tax Lien has been filed against any Group Member;
and, to the knowledge of any Borrower, no claim is being asserted with respect
to any tax return or for any unpaid taxes that, individually or in the aggregate
for all such claims, would reasonably be expected to have a Material Adverse
Effect.
          4.10 Federal Regulations No Borrower is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U), and no proceeds of any Loan will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock in contravention of
Regulation T, U or X of the Board. If requested by any Lender or the
Administrative Agent, the Company will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.

41



--------------------------------------------------------------------------------



 



          4.11 ERISA. Except as would not reasonably be expected to result in a
Material Adverse Effect, (i) neither a Reportable Event nor a failure to satisfy
the minimum funding standards (within the meaning of Sections 412 or 430 of the
Code or Section 302 of ERISA), whether or not waived, has occurred during the
five-year period prior to the date on which this representation is made or
deemed made with respect to any Single Employer Plan, and each Single Employer
Plan has complied in all material respects with the applicable provisions of
ERISA and the Code; (ii) no termination of a Single Employer Plan has occurred
(other than a standard termination within the meaning of Section 4041(b) of
ERISA), and no Lien in favor of the PBGC or a Plan has arisen, during such
five-year period; (iii) there has been no determination that any Single Employer
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA and (iv) none of the Borrowers
or any Commonly Controlled Entity has failed to make by its due date a required
installment under Section 430(j) of the Code with respect to any Single Employer
Plan nor failed to make by its due date a required contribution with respect to
a Multiemployer Plan. Except as would not reasonably be expected to result in a
Material Adverse Effect, none of the Borrowers nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and none of the Borrowers nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if such Borrower or any
such Commonly Controlled Entity were to withdraw completely from all
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made. Except as would not reasonably
be expected to result in a Material Adverse Effect, no such Multiemployer Plan
is in Reorganization, Insolvent, or in “endangered” or “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA).
          4.12 Investment Company Act. No Borrower is an “investment company”,
or a company “controlled” by, or an “affiliated person” of, or “principal
underwriter” for, an “investment company”, within the meaning of the Investment
Company Act of 1940.
          4.13 Subsidiaries. Schedule 4.13 sets forth, as of the date of this
Agreement, the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
the Company or any other Subsidiary, and such Schedule indicates each Subsidiary
Borrower as of such date.
          4.14 Use of Proceeds. The proceeds of the Extensions of Credit shall
be used (i) to finance the working capital needs of the Company and its
Subsidiaries and (ii) for general corporate purposes of the Company and its
Subsidiaries.
          4.15 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) none of the Group Members has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law;
     (b) none of the Group Members has become subject to liability under any
Environmental Law;
     (c) none of the Group Members has received notice of any claim with respect
to any liability under any Environmental Law;
     (d) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain any Hazardous Materials in amounts or
concentrations or under

42



--------------------------------------------------------------------------------



 



circumstances that could reasonably be expected to give rise to liability under
any Environmental Law; and
     (e) Hazardous Materials have not been transported or disposed by any Group
Member in a manner or to a location that could reasonably be expected to give
rise to liability under any Environmental Law.
          4.16 Accuracy of Information, etc. To the best of the Company’s
knowledge, the Confidential Information Memorandum, taken as a whole, is correct
in all material respects as of the date thereof and does not, as of the date
thereof, contain any untrue statement of a material fact or omit any material
fact necessary to make the statements therein (taken as a whole) not misleading
as of such date in light of the circumstances under which they were made;
provided, however, that this representation does not extend to (i) any
projections and other forward looking statements contained in the Confidential
Information Memorandum (the “Projections”) and (ii) information in the
Confidential Information Memorandum which is referenced to a specific source or
derived from public or other sources. The Projections contained in the
Confidential Information Memorandum have been prepared in good faith based upon
assumptions reasonably believed by the Company to be reasonable at the time of
preparation, it being understood, and the Administrative Agent and each Lender
understands that the Projections are subject to significant uncertainties and
contingencies many of which are beyond the control of the Company and there can
be no assurances that such Projections will be realized.
          No written statement or information delivered by any Borrower to the
Administrative Agent, the Syndication Agent, the Collateral Agent or the Lenders
contained in this Agreement or any other Loan Document, taken as a whole,
contains any untrue statement of a material fact or omits any material fact
necessary to make the statements therein (taken as a whole) not misleading as of
the date of such statement or information in light of the circumstances under
which they were provided.
SECTION 5 CONDITIONS PRECEDENT
          5.1 Conditions to Initial Extensions of Credit. The agreement of each
Lender to make the initial extension of credit requested to be made by it is
subject to the satisfaction, prior to or concurrently with the making of such
extension of credit, of the following conditions precedent:
          (a) Credit Agreement. The Administrative Agent shall have received
this Agreement, executed and delivered by the Administrative Agent, the
Syndication Agent, the Collateral Agent, each Borrower and each Person listed on
Schedule 1.1.
          (b) Fees. The Lenders, the Administrative Agent, the Syndication Agent
and the Collateral Agent shall have received all fees required to be paid, and
all expenses for which invoices have been presented (including the reasonable
fees and expenses of legal counsel), on or before the Closing Date.
          (c) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of the Company, dated the Closing Date, substantially in the form of
Exhibit B-1 and a certificate of each other Borrower, dated the Closing Date,
substantially in the form of Exhibit B-2, in each case, with appropriate
insertions and attachments, including the Memorandum of Association, Articles of
Incorporation or other organizational documents for each Borrower certified by
the appropriate Governmental Authority of Bermuda, in the case of the Company,
and by the appropriate Governmental Authority of the relevant jurisdiction of
organization, in the case of each other Borrower, and By-laws (or equivalent)
for each Borrower and (ii) a certificate of compliance/good standing for each
Borrower from its jurisdiction of organization.

43



--------------------------------------------------------------------------------



 



          (d) Legal Opinions. The Administrative Agent shall have received the
executed legal opinions:
     (i) the legal opinion of Mayer Brown LLP, counsel to the Company and its
Subsidiaries, substantially in the form of Exhibit D-1; and
     (ii) the legal opinion of Appleby Global, counsel to the Company,
substantially in the form of Exhibit D-2.
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
          (e) Termination of Terminating Credit Agreements. The Administrative
Agent shall have received a payoff letter executed by a duly authorized officer
of the Company providing that the commitments of the lenders parties to the
Terminating Credit Agreement to make loans thereunder shall have been
terminated, and all outstanding loans made pursuant to the Terminating Credit
Agreement and all other obligations of the Borrowers thereunder shall have been
paid in full in cash, and all liens and all security interests related thereto
shall have been terminated or released contemporaneous with such repayment.
          (f) Consents, Etc. Each Borrower shall have received, on reasonably
satisfactory terms, all consents and authorizations required pursuant to any
Contractual Obligation with any other Person and shall have obtained all permits
of, and effected all notices to and filings with, any Governmental Authority, in
each case, as may be necessary to allow each Borrower lawfully to execute,
deliver and perform, in all material respects, its obligations hereunder and
under the other Loan Documents to which it is, or shall be, a party and each
other agreement or instrument to be executed and delivered by it pursuant
thereto or in connection therewith.
          (g) Other Information. The Administrative Agent and each Lender shall
have received such information as it shall have reasonably requested to comply
with all applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act.
          5.2 Conditions to Secured Letters of Credit. The agreement of each
Applicable Issuing Party to issue the Secured Letters of Credit shall become
effective on the 5th (fifth) Business Day following the satisfaction of the
following conditions precedent:
          (a) Security Documents. The Administrative Agent shall have received
each Security Document, executed and delivered by each Borrower and each other
party thereto.
          (b) Legal Opinions. The Administrative Agent shall have received the
executed legal opinions:
     (i) the legal opinion of Mayer Brown LLP, counsel to the Company and its
Subsidiaries; and
     (ii) the legal opinion of Appleby Global, counsel to the Company.
Each such legal opinion shall cover such matters incident to the Security
Documents and the Secured Letters of Credit as the Administrative Agent may
reasonably require.

44



--------------------------------------------------------------------------------



 



          (c) Uniform Commercial Code Financing Statements. The Collateral Agent
shall file UCC financing statements with respect to the securities held under
each Collateral Account Control Agreement (i) in New York, (ii) in the
jurisdiction of organization of each Borrower organized under the laws of any
state of the United States, (iii) in the District of Columbia for each Borrower
not organized under the laws of a state of the United States and (iv) in the
state of the United States in which a Borrower not organized under the laws of a
state of the United States maintains its chief executive office as such office
is identified to the Collateral Agent by such Borrower. It being understood,
that the Collateral Agent shall have no duties or responsibilities with respect
to any Liens on, or the validity, perfection or priority of any security
interest in respect of, the Collateral other than (i) to file the above
described financing statements and continuation statements and (ii) as provided
pursuant to the terms of the Security Agreement and each Collateral Account
Control Agreement.
          (d) Consents, Etc. Each Borrower shall have received, on reasonably
satisfactory terms, all consents and authorizations required pursuant to any
Contractual Obligation with any other Person and shall have obtained all permits
of, and effected all notices to and filings with, any Governmental Authority, in
each case, as may be necessary to allow each Borrower lawfully to create and
perfect the Liens on the Collateral to be owned by such Borrower in the manner
and for the purpose contemplated by the Loan Documents.
          (e) Fees. The Lenders, the Administrative Agent, the Syndication Agent
and the Collateral Agent shall have received all fees required to be paid, and
all expenses for which invoices have been presented (including the reasonable
fees and expenses of legal counsel), on or before the date that the conditions
contained in this Section 5.2 have been satisfied.
          5.3 Conditions to Each Extension of Credit. The agreement of each
Lender to make any Extension of Credit requested to be made by it on any date
(including its initial Extension of Credit) is subject to the satisfaction of
the following conditions precedent:
     (a) Representations and Warranties. Each of the representations and
warranties made by any Borrower in the Loan Documents shall be true and correct
on and as of such date as if made on and as of such date (except where such
representation and warranty speaks of a specific date in which case such
representation and warranty shall be true and correct as of such date), provided
with respect to the issuance of any Secured Letter of Credit, this clause
(a) shall not be applicable to the representations and warranties set forth in
Sections 4.2 and 4.6(b).
     (b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Extensions of Credit
requested to be made on such date.
     (c) Company Guarantee. The obligations of the Company under Section 10 in
respect of the Obligations of any other Borrower to or on behalf of which such
Extension of Credit is to be made shall remain in full force and effect.
Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder shall constitute a representation and warranty by such Borrower as of
the date of such Extension of Credit that the conditions contained in this
Section 5.3 have been satisfied.
          5.4 Additional Condition Precedent to Certain Borrowings. Prior to any
Extension of Credit that would cause the Total Extensions of Credit to exceed
$250,000,000, the Borrowers shall have delivered to the Administrative Agent
resolutions of their respective boards of directors authorizing credit
extensions hereunder in an amount not less than $280,000,000.

45



--------------------------------------------------------------------------------



 



          5.5 Conditions for Additional Subsidiary Borrowers.(a) Any Material
Subsidiary set forth in a written notification thereof delivered by the Company
to the Administrative Agent shall become a Subsidiary Borrower on the date that
the following conditions precedent shall have been satisfied:
     (a) Counterparts. The Administrative Agent shall have received a Subsidiary
Borrower Agreement duly executed by such Subsidiary Borrower substantially in
the form of Exhibit I.
     (b) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of such Subsidiary Borrower substantially in the form of
Exhibit B-2, with appropriate insertions and attachments, including the
Memorandum of Association, Articles of Incorporation or other organizational
documents for such Subsidiary Borrower certified by the appropriate Governmental
Authority of such Subsidiary Borrower’s relevant jurisdiction of organization
and the By-laws (or equivalent) for such Subsidiary Borrower and (ii) a
certificate of compliance/good standing for such Subsidiary Borrower from its
jurisdiction of organization.
     (c) Legal Opinions. The Administrative Agent shall have received an
executed legal opinion of counsel to each Subsidiary Borrower in each
jurisdiction reasonably requested by the Administrative Agent. Each such legal
opinion shall cover such other matters incident to the transactions contemplated
by this Agreement as the Administrative Agent may reasonably require.
     (d) USA Patriot Act. For purposes of compliance with the Patriot Act, the
Administrative Agent and each Lender shall have received from the Company the
following information with respect to such Material Subsidiary at least five
Business Days prior to its becoming a Subsidiary Borrower, in the case of any
Material Subsidiary that is both a Wholly Owned Subsidiary and a Domestic
Subsidiary, and at least ten Business Days prior to its becoming a Subsidiary
Borrower, in the case of any other Subsidiary (i) its full legal name; (ii) the
address of its principal place of business; and (iii) if such Material
Subsidiary is a Domestic Subsidiary, its United States tax identification
number.
     (e) Other Information. The Administrative Agent and each Lender shall have
received such other information as it shall have reasonably requested to comply
with all applicable “know-your-customer” and anti-money laundering rules and
regulations, including the Patriot Act.
SECTION 6 AFFIRMATIVE COVENANTS
          The Company hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Company shall and
shall cause each of its Subsidiaries to:
          6.1 Financial Statements. Furnish to the Administrative Agent:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company, a copy of the audited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of comprehensive income and
of cash flows for such year, setting forth in each case in comparative form the
figures for the previous year certified by KPMG Audit Plc or other independent
certified public accountants of nationally recognized standing; and

46



--------------------------------------------------------------------------------



 



     (b) as soon as available, but in any event not later than 45 days after the
end of each of the first three quarterly periods of each fiscal year of the
Company, the unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of comprehensive income and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP.
Documents required to be delivered pursuant to Section 6.1(a) or (b) or
Section 6.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a third-party website
(such as http://sec.gov) or whether sponsored by the Administrative Agent);
provided that the Company shall (x) except to the extent that an option to
automatically receive an e-mail alert with respect to any applicable document is
available at
http://phx.corporate-ir.net/phoenix.zhtml?c=148827&p=irol-alerts&t=&id=& (or
another readily accessible page on the Company’s website), notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such document and (y) upon written request, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Company shall be required to provide paper copies of the Compliance
Certificates required by Section 6.2(a) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and each Lender shall be solely responsible for maintaining its copies of
such documents.
          6.2 Certificates; Other Information. Furnish to the Administrative
Agent (or, in the case of clause (d), to the relevant Lender):
     (a) concurrently with the delivery of any financial statements pursuant to
Section 6.1, a certificate of a Responsible Officer stating that, to the best of
each such Responsible Officer’s knowledge, each Borrower during such period has
observed or performed all of its covenants and other agreements, and satisfied
every condition contained in this Agreement and the other Loan Documents to
which it is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate and a Compliance Certificate containing
all information and calculations necessary for determining compliance by the
Company with the provisions of Section 7.1 and Section 7.9 of this Agreement as
of the last day of the fiscal quarter or fiscal year of the Company, as the case
may be;
     (b) within 45 days after the end of each fiscal quarter of the Company, a
narrative discussion and analysis of the consolidated financial condition and
results of operations of the Company and its Subsidiaries for such fiscal
quarter and for the period from the beginning of the then current fiscal year to
the end of such fiscal quarter, as compared to the portion of the projections
covering such periods and to the comparable periods of the previous year (it
being understood that the delivery of the management’s discussion and analysis
of the Form 10-Q containing the financial statements delivered financial
statements delivered pursuant to Section 6.1 shall satisfy the requirement of
this Section 6.2(b));

47



--------------------------------------------------------------------------------



 



     (c) within five days after the same are sent, copies of all financial
statements and reports that the Company sends to the holders of any class of its
debt securities or public equity securities and, within five days after the same
are filed, copies of all financial statements and reports that the Company files
with the SEC;
     (d) promptly, such additional financial and other information regarding the
business, operations and financial conditions of the Company or any of its
Subsidiaries as any Lender may from time to time reasonably request; and
     (e) promptly following receipt thereof, copies of any documents described
in Sections 101(k) or 101(l) of ERISA that any Borrower or any Commonly
Controlled Entity may request with respect to any Multiemployer Plan; provided,
that if any Borrower or any Commonly Controlled Entity has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
any Borrower and/or any Commonly Controlled Entity shall promptly make a request
for such documents or notices from such administrator or sponsor and the Company
shall provide copies of such documents and notices to the Administrative Agent
(on behalf of each relevant Lender) promptly after receipt thereof.
          6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations (including taxes) of whatever nature, except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Group Member or where
the failure to pay, discharge or satisfy would not reasonably be expected to
have a Material Adverse Effect.
          6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect the organizational existence of the Company, each
Material Subsidiary and each Insurance Subsidiary and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, including all required insurance licenses
of each Material Subsidiary, except, in each case, as otherwise permitted by
Section 7.3 and except, in the case of each of clauses (i) and (ii) above, to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Requirements of Law except to
the extent that failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          6.5 Maintenance of Property; Insurance (a) Keep all property useful
and necessary in the business of the Company, each Material Subsidiary and each
Insurance Subsidiary in good working order and condition, ordinary wear and tear
excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all the property of the Company, each Material Subsidiary
and each Insurance Subsidiary in at least such amounts and against at least such
risks as are usually insured against in the same general area by companies
engaged in the same or a similar business.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
such books of records and account as are necessary to permit the Company and its
Subsidiaries to prepare financial statements that are in conformity with GAAP
and that are in compliance with all Requirements of Law relating to the
maintenance of financial records (except, in the case of such Requirements of
Law, to the extent that the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect) and (b) permit representatives of
the Administrative Agent to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time and
as often as may reasonably be desired and to discuss the business, operations,
properties and financial and other

48



--------------------------------------------------------------------------------



 



condition of the Group Members with officers and employees of the Group Members
and with their independent certified public accountants; provided that the
Company shall have an opportunity to participate in any discussions with any
public accountants.
          6.7 Notices Promptly give notice to the Administrative Agent and each
Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
     (c) any other development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
     (d) Each notice pursuant to this Section 6.7 shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
          6.8 Environmental Laws. Except as would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect, comply
with all applicable Environmental Laws.
          6.9 Hybrid Capital. Promptly give notice to the Administrative Agent
to the extent any instrument issued by the Company that was previously
classified in whole or in part as Hybrid Capital ceases to be classified (in
whole or in such part) as “hybrid equity” by S&P.
SECTION 7 NEGATIVE COVENANTS
          The Company hereby agrees that, so long as the Commitments remain in
effect, any Letter of Credit remains outstanding or any Loan or other amount is
owing to any Lender or the Administrative Agent hereunder, the Company shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:
          7.1 Financial Condition Covenants.
          (a) Consolidated Leverage Ratio. Permit the Consolidated Leverage
Ratio as at the last day of any fiscal quarter of the Company to exceed 35%.
          (b) Consolidated Tangible Net Worth. Permit Consolidated Tangible Net
Worth as at any date to be less than the sum of (i) $2,308,000,000, (ii) 50% of
Consolidated Net Income during the period from January 1, 2010 to and including
such date (if positive) and (iii) 50% of the aggregate Net Cash Proceeds of all
issuances by the Company of shares of its Capital Stock during the period from
January 1, 2010 to and including such date.
          7.2 Indebtedness. (a) With respect to the Company, create, incur,
assume or permit to exist any Indebtedness, except for (i) the Obligations and
(ii) other Indebtedness that is either pari passu in right of payment with, or
subordinated in right of payment to, the Obligations; provided that, at the time
of incurrence of such other Indebtedness, no Default or Event of Default shall
have occurred and be continuing or would result therefrom.

49



--------------------------------------------------------------------------------



 



          (b) With respect to any Subsidiary of the Company, create, incur,
assume or permit to exist any Indebtedness, except for:
     (i) Indebtedness of any Borrower pursuant to any Loan Document;
     (ii) Indebtedness of any Group Member to any other Group Member;
     (iii) Guarantee Obligations by any Group Member of obligations of any other
Group Member;
     (iv) Indebtedness outstanding on the date hereof and listed on Schedule
7.2(b)(iv) and any refinancings, refundings, renewals or extensions thereof
(without increasing, or shortening the maturity of, the principal amount
thereof, except by an amount equal to any existing commitments unutilized
thereunder);
     (v) Indebtedness (including Capital Lease Obligations) incurred in the
ordinary course of business and secured by Liens permitted by Section 7.6(h) in
an aggregate principal amount not to exceed $25,000,000 at any one time
outstanding;
     (vi) obligations (contingent or otherwise) existing or arising under any
Swap Contract; provided that such obligations are (or were) entered into by such
Subsidiary for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets or property held or reasonably
anticipated by such Subsidiary, or changes in the value of securities issued by
such Subsidiary, and not for purposes of speculation or taking a “market view”;
     (vii) Indebtedness for letters of credit which have been issued on behalf
of any Insurance Subsidiary to or for the benefit of reinsurance cedents or
insurance clients in the ordinary course of business;
     (viii) Indebtedness of any Subsidiary incurred under securities lending
arrangements entered into in the ordinary course of business;
     (ix) Indebtedness incurred in the ordinary course of business in connection
with workers’ compensation claims, self-insurance obligations, unemployment
insurance or other forms of governmental insurance or benefits pursuant to
letters of credit or other security arrangements entered into in connection with
such insurance or benefit;
     (x) to the extent constituting Indebtedness, any Indebtedness pursuant to
overdraft facilities in the ordinary course of business, and consistent with
past practice in an aggregate principal amount not to exceed $25,000,000 at the
close of business on any day, provided that any Indebtedness under such
overdraft facilities shall not remain outstanding for longer than five
consecutive Business Days; and
     (xi) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, additional Indebtedness incurred in the
ordinary course of business not otherwise permitted under this Section 7.2(b) in
an aggregate principal amount (for all Subsidiaries) not to exceed 5% of
Consolidated Tangible Net Worth at the time of creation, incurrence or
assumption, as the case may be.

50



--------------------------------------------------------------------------------



 



          7.3 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
     (a) transactions in the ordinary course of business involving current
assets or other assets classified in the Company’s balance sheet as available
for sale or trading (as defined in FAS 115), including the disposition in the
ordinary course of business of any assets in its investment portfolio;
     (b) the Disposition of obsolete, worn out or surplus property in the
ordinary course of business;
     (c) the sale of inventory in the ordinary course of business;
     (d) the license (as licensor) of intellectual property so long as such
license does not materially interfere with the business of the Company or any of
its Subsidiaries;
     (e) the release, surrender or waiver of contract, tort or other claims of
any kind as a result of the settlement of any litigation or threatened
litigation;
     (f) the granting or existence of Liens (and foreclosure thereon) not
prohibited by this Agreement;
     (g) the lease or sublease of real property so long as such lease or
sublease does not materially interfere with the business of the Company or any
of its Subsidiaries;
     (h) dividends not prohibited by Section 7.4;
     (i) any ceding of insurance or reinsurance in the ordinary course of
business;
     (j) Dispositions permitted by Section 7.10(d)(i);
     (k) the sale or issuance of any Subsidiary’s Capital Stock to any Borrower;
and
     (l) Dispositions of other property during any fiscal year of the Company
having an aggregate fair market value not to exceed 10% of the consolidated
assets of the Company and its Subsidiaries as of the last day of the prior
fiscal year of the Company.
          7.4 Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member (excluding (i) 5.625%
Perpetual Preferred Income Equity Replacement Securities (PIERS) issued by the
Company in December 2005 and January 2006, (ii) the 7.401% Perpetual
Non-Cumulative Preference Shares issued by the Company in November 2006 and
(iii) any other Hybrid Capital), whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that (a) any Subsidiary may make Restricted
Payments to any Group Member and (b) so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the Company may
make Restricted Payments.

51



--------------------------------------------------------------------------------



 



          7.5 Investments. Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) investments in Cash Equivalents;
     (c) investments in securities lending arrangements entered into in the
ordinary course of business;
     (d) Guarantee Obligations permitted by Section 7.2;
     (e) loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $5,000,000 at any one
time outstanding;
     (f) intercompany Investments by any Group Member in any other Group Member;
     (g) acquisitions of all or substantially all of the Capital Stock or assets
of another Person so long as at such time and immediately after giving effect
thereto no Default or Event of Default exists or would result therefrom;
     (h) (i) Investments by Insurance Subsidiaries in the ordinary course of
business and (ii) Investments by the Company and its Subsidiaries that are not
Insurance Subsidiaries in Investments that, if made by an Insurance Subsidiary,
would be permitted by clause (i) immediately preceding;
     (i) Investments of any Person at the time such Person becomes a Subsidiary
and any modification, replacement, renewal or extension thereof; provided such
Investment was not made in connection with or anticipation of such Person
becoming a Subsidiary;
     (j) Investments listed on Schedule 7.5 hereto; and
     (k) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Company or any of its Subsidiaries in an aggregate
amount during the term of this Agreement (valued at cost, but giving effect to
any distributions or returns therefrom) not to exceed 20% of Consolidated
Tangible Net Worth at the time any such Investment is made.
          7.6 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Company or its Subsidiaries, as the case may
be, in conformity with GAAP;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

52



--------------------------------------------------------------------------------



 



     (c) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (e) Liens on assets of any Insurance Subsidiary pledged as collateral for
Indebtedness of such Insurance Subsidiary incurred under Section 7.2(b)(vii);
     (f) Liens on assets of any Insurance Subsidiary created to secure
obligations of such Insurance Subsidiary in connection with insurance and
reinsurance arrangements;
     (g) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company or any of its Subsidiaries;
     (h) Liens securing Indebtedness of the Company or any Subsidiary incurred
pursuant to Section 7.2(a) or Section 7.2(b)(v) to finance the acquisition,
construction or improvement of fixed or capital assets, provided that (i) such
Liens shall be created substantially simultaneously with the acquisition,
construction or improvement of such fixed or capital assets, (ii) such Liens do
not at any time encumber any property other than the property financed by such
Indebtedness, and (iii) the aggregate amount of all such Indebtedness of all
Subsidiaries does not exceed the limit set forth in Section 7.2(b)(v);
     (i) Liens created pursuant to the Security Documents;
     (j) any interest or title of a lessor under any lease entered into by the
Company or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (k) Liens (including Liens in favor of the Custodian with respect to the
Accounts) on cash and securities of any Group Member incurred as part of the
management of its investment portfolio in accordance with customary portfolio
management practice and not in violation of its investment policy as in effect
on the date of this Agreement; provided, however, that, with respect to the
Accounts, such Liens shall be permitted only to the extent that the Custodian
has agreed to subordinate such Liens as provided in the applicable Collateral
Account Control Agreement;
     (l) Liens existing on the date hereof and listed on Schedule 7.6;
     (m) Liens arising in the ordinary course of business on operating accounts
maintained by any Group Member in the ordinary course of business securing
obligations (other than Indebtedness) arising in the ordinary course of business
in favor of the banks in which such operating accounts are maintained;
     (n) attachments, judgments and similar Liens for sums not exceeding
$50,000,000 in the aggregate (excluding any portion thereof covered by insurance
as to which the relevant insurance company has acknowledged coverage);
     (o) attachments, judgments and similar Liens for sums of $50,000,000 or
more (excluding any portion thereof which is covered by insurance as to which
the relevant insurance

53



--------------------------------------------------------------------------------



 



company has acknowledged coverage), provided that the execution or other
enforcement of such Liens is stayed and fully bonded pending appeal;
     (p) any Lien existing on property acquired in connection with an Investment
made in connection with Section 7.5, provided that such Lien shall extend solely
to the item or items of property so acquired and, if required by the terms of
the instrument originally creating such Lien, other property which is an
improvement to or is acquired for specific use in connection with such acquired
property;
     (q) restrictions and similar encumbrances created pursuant to Requirements
of Law upon the sale or transferability of the Capital Stock of any Insurance
Subsidiary and the exercise of any right to control any such Insurance
Subsidiary
     (r) Liens securing Swap Contracts of any Subsidiary of the Company;
     (s) any extension, renewal or replacement of any Lien permitted by the
preceding subparagraphs of this Section 7.6, provided that no additional
property (other than a substitution of like property) shall be encumbered
thereby and no additional Indebtedness shall be secured thereby unless such
additional Indebtedness on such property would have been permitted in connection
with the original creation, incurrence or assumption of such Lien; and
     (t) other Liens securing obligations not at any time exceeding $5,000,000
in the aggregate for the Company and all Subsidiaries.
          7.7 Clauses Restricting Subsidiary Distributions. Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Company to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Company or any other Subsidiary of the Company, (b) make loans or
advances to, or other Investments in, the Company or any other Subsidiary of the
Company or (c) transfer any of its assets to the Company or any other Subsidiary
of the Company, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions existing under the Loan Documents and (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.
          7.8 Business. Enter into any business, either directly or through any
Subsidiary, except for insurance, reinsurance or insurance-related businesses.
          7.9 Rating. Permit at any time the rating of any Relevant Subsidiary
to fall below AM Best financial strength rating B++. For purposes herein, a
“Relevant Subsidiary” is any Insurance Subsidiary the total consolidated assets
or total consolidated revenues exceeding 10% of the total consolidated assets or
total consolidated revenues, respectively, of the Company and its Subsidiaries
on a consolidated basis at the end of or for, respectively, the then most
recently completed fiscal quarter of the Company for which financial statements
shall have been made available to the Lenders as required herein.
          7.10 Consolidations, Amalgamations, Mergers and Liquidations. Enter
into any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its property or business, except for (a) the merger or
consolidation of any Subsidiary of the Company with or into the Company
(provided that the Company shall be the continuing or surviving corporation);
(b) the merger or consolidation by any Borrower with or into any other Borrower;
(c) the merger or consolidation of any Subsidiary of the Company which is not a

54



--------------------------------------------------------------------------------



 



Borrower with or into any other Subsidiary of the Company which is not a
Borrower or with or into any Borrower (provided that the Borrower is the
surviving corporation); (d) the Disposition by any Subsidiary of the Company of
any or all of its assets (i) to any Borrower (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 7.3; and
(e) the merger or consolidation by any Person (other than as set forth above)
with or into the Company or any other Borrower (provided that the Company or
such Borrower is the continuing or surviving corporation) so long as at the time
of such merger or consolidation and immediately after giving effect thereto no
Default or Event of Default exists or would result therefrom.
          7.11 Transactions with Affiliates. Sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to the applicable Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties and (b) transactions between or
among any Borrower and any other Borrower not involving any other Affiliate.
SECTION 8 EVENTS OF DEFAULT
          If any of the following events shall occur and be continuing:
     (a) any Borrower shall fail to pay any principal of any Loan or any
Reimbursement Obligation when due in accordance with the terms hereof; or any
Borrower shall fail to pay any interest on any Loan or any other amount payable
hereunder or under any other Loan Document, within five Business Days after any
such interest or other amount becomes due in accordance with the terms hereof;
or
     (b) any representation or warranty made or deemed made by any Borrower
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Borrower shall default in the observance or performance of any
agreement contained in Section 2.5(b), Section 6.4(a) (with respect to the
Borrowers only), Section 6.7(a) or Section 7 of this Agreement; or
     (d) any Borrower shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after notice to the
Company from the Administrative Agent or the Required Lenders; or
     (e) any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or
(ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to

55



--------------------------------------------------------------------------------



 



permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $50,000,000; or
     (f) (i) the Company or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Company or any Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Company
or any Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against the Company or any Material Subsidiary any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged, or stayed or bonded pending appeal within 60 days from the
entry thereof; or (iv) the Company or any Material Subsidiary shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Company or any Material Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or
     (g) one or more judgments or decrees shall be entered against any Group
Member, and either (x) shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof or (y) enforcement
proceedings are commenced by any creditor upon such judgment or decree,
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$50,000,000 or more; or
     (h) any Loan Document shall cease, for any reason, to be in full force and
effect or any Borrower shall so assert; or
     (i) a Change of Control shall occur; or
     (j) (i) any Single Employer Plan shall fail to meet the minimum funding
standards (within the meaning of Sections 412 or 430 of the Code or Section 302
of ERISA), whether or not waived, or any Lien in favor of the PBGC or a Single
Employer Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (ii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Single Employer Plan for purposes of Title IV of ERISA,
(iii) any Single Employer Plan shall terminate for purposes of Title IV of

56



--------------------------------------------------------------------------------



 



ERISA (other than a standard termination within the meaning of Section 4041(b)
of ERISA), (iv) there shall be a determination that any Single Employer Plan is,
or is expected to be, in “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA); (v) any Group Member or any Commonly
Controlled Entity shall, or in the reasonable opinion of the Required Lenders is
likely to, incur any liability in connection with a withdrawal from, or the
Insolvency or Reorganization of, a Multiemployer Plan or a determination that
any such Multiemployer Plan is in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA), or (vi) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vi) above, such event or condition, together with all
other such events or conditions, if any, could, in the sole judgment of the
Required Lenders, reasonably be expected to have a Material Adverse Effect;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, any or all of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Company declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Company, declare the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents (including
all amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable and (iii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall direct the Collateral Agent to exercise
in respect of the Collateral, the rights and remedies under the Security
Documents, subject to the provisions of Section 9.5(b) below. With respect to
each Letter of Credit issued on behalf of any Borrower with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, such Borrower shall at such time deposit in a cash
collateral account opened by the Administrative Agent an amount in the currency
in which such Letter of Credit is denominated equal to the aggregate then
undrawn and unexpired amount of such Letter of Credit. Amounts held in each such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letter of Credit in accordance with the terms
and conditions set forth in Section 3, and the unused portion thereof after all
Letters of Credit issued on behalf of such Borrower shall have expired or been
fully drawn upon, if any, shall be applied to repay other obligations of such
Borrower hereunder and under the other Loan Documents. After all Letters of
Credit of such Borrower shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
such Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to such Borrower (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrowers.
SECTION 9 THE AGENTS
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents

57



--------------------------------------------------------------------------------



 



and the Collateral Agent as the agent of such Lender and the Administrative
Agent under the Security Agreement, and each such Lender irrevocably authorizes
the Administrative Agent and the Collateral Agent, as the case may be, in such
capacities, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents, as applicable, and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent and the Collateral Agent, as the case may be, by the terms of this
Agreement and the other Loan Documents, as applicable, together with such other
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary elsewhere in this Agreement, neither the Administrative Agent nor
the Collateral Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.
          The Administrative Agent and each Lender understand and agree that all
Liens created by the Security Agreement on the Collateral have been created in
favor of the Collateral Agent, for the benefit of the Administrative Agent and
the Lenders, that all rights to take remedial action with respect to the
Collateral under the Security Agreement have been granted to the Collateral
Agent and that neither the Administrative Agent nor any Lender has the right to
take any such remedial action with respect to the Collateral other than through
the Collateral Agent.
          9.2 Delegation of Duties. The Administrative Agent and the Collateral
Agent may each execute any of its duties under this Agreement and the other Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither the
Administrative Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
          9.3 Exculpatory Provisions. Neither any Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent the action or omission was performed
with gross negligence or willful misconduct as determined by a final and
nonappealable decision of a court of competent jurisdiction) or (ii) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Borrower a party thereto to perform its obligations hereunder or
thereunder. The Collateral Agent shall not be liable for any action taken or
omitted (i) at the express direction of the Administrative Agent or (ii) with
the consent of the Required Lenders, in each case, except to the extent the
action or omission directed or consented to was performed with gross negligence
or willful misconduct as determined by a final and nonappealable decision of a
court of competent jurisdiction. The Agents shall not be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Borrower.
          9.4 Reliance. (a) The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrowers), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may

58



--------------------------------------------------------------------------------



 



deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
          (b) The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrowers),
independent accountants and other experts selected by the Collateral Agent. The
Collateral Agent may deem and treat the payee of any Note as the owner thereof
for all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent. The Collateral
Agent shall be fully justified in failing or refusing to take any action under
any Security Document unless it shall first receive the direction of the
Administrative Agent under Section 8 or such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Collateral Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under the Security Agreement at the direction of the Administrative Agent under
Section 8 or in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
          9.5 Notice of Default. (a) The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless it has received notice from a Lender or the Company referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, the Administrative Agent shall give notice thereof to
the Lenders. The Administrative Agent shall take action with respect to such
Default or Event of Default as shall be directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
          (b) The Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless it has
received notice from the Administrative Agent, a Lender or the Company referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. The Collateral Agent shall take action
with respect to such Default or Event of Default as shall be directed by the
Administrative Agent under Section 8, or by the Required Lenders (or, if so
specified by this Agreement, all Lenders); provided that unless and until the
Collateral Agent shall have received such directions, the Collateral Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of the Lenders.

59



--------------------------------------------------------------------------------



 



          9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Borrower or any affiliate of a
Borrower, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither the Administrative Agent nor the
Collateral Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Borrower or any affiliate of a Borrower that may come into the possession of
the Administrative Agent or the Collateral Agent or any of its respective
officers, directors, employees, agents, attorneys-in-fact or affiliates.
          9.7 Indemnification. (a) The Lenders agree to indemnify each Agent
(other than the Collateral Agent) in its capacity as such (to the extent not
reimbursed by the Borrowers and without limiting the obligation of each Borrower
to do so), ratably according to their respective Aggregate Exposure Percentages
in effect on the date on which indemnification is sought under this Section (or,
if indemnification is sought after the date upon which the Commitments shall
have terminated and the Loans shall have been paid in full, ratably in
accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.
          (b) The Lenders agree to indemnify the Collateral Agent in its
capacity as such (to the extent not reimbursed by the Borrowers and without
limiting the obligation of each Borrower to do so), ratably according to the
respective percentages which (i) the Aggregate Exposure of each Lender
constitutes of (ii) the Aggregate Exposure of all Lenders in effect on the date
on which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with such percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against the Collateral Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or

60



--------------------------------------------------------------------------------



 



therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Collateral Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Collateral Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
          9.8 Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from and generally engage in any kind of
business with any Borrower as though such Agent were not an Agent. With respect
to its Loans made or renewed by it and with respect to any Letter of Credit
issued or participated in by it, each Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an Agent, and the terms “Lender” and
“Lenders” shall include each Agent in its individual capacity.
          9.9 Successor Administrative Agent and Collateral Agent.
          (a) The Administrative Agent may resign as Administrative Agent upon
30 days’ notice to the Lenders and the Company. If the Administrative Agent
shall resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall (unless an Event of
Default under Section 8(a) or Section 8(f) with respect to any Borrower shall
have occurred and be continuing) be subject to approval by the Company (which
approval shall not be unreasonably withheld or delayed), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders under this Agreement
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.
          (b) The Collateral Agent may resign as Collateral Agent upon 30 days’
notice to the Lenders and the Company. In addition, the Company shall have the
right (unless a Default or Event of Default shall have occurred and be
continuing) to remove the Collateral Agent upon 30 days’ prior written notice to
the Administrative Agent. If the Collateral Agent shall resign or be removed as
Collateral Agent under this Agreement, then the Required Lenders shall appoint
from among the Lenders a successor collateral agent, which successor collateral
agent shall (unless an Event of Default under Section 8(a) or Section 8(f) with
respect to any Borrower shall have occurred and be continuing) be subject to
approval by the Company (which approval shall not be unreasonably withheld or
delayed), whereupon such successor collateral agent shall succeed to the rights,
powers and duties of the Collateral Agent and the term “Collateral Agent” shall
mean such successor collateral agent effective upon such appointment and
approval, and the former Collateral Agent’s rights, powers and duties as
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Collateral Agent or any of the parties to this
Agreement or any holders of the Loans. If no successor collateral agent has
accepted appointment as Collateral Agent by the date that is 30 days following a
retiring Collateral

61



--------------------------------------------------------------------------------



 



Agent’s notice of resignation or the Administrative Agent’s receipt of a notice
of removal, the retiring Collateral Agent (after consultation with the Company)
may appoint a financial institution rated at least ‘A’ by S&P or ‘A’ by Moody’s,
as a successor collateral agent, whereupon such successor collateral agent shall
succeed to the rights, powers and duties of the Collateral Agent and the term
“Collateral Agent” shall mean such successor collateral agent effective upon
such appointment, and the former Collateral Agent’s rights, powers and duties as
Collateral Agent shall be terminated, without any other or further act or deed
on the part of such former Collateral Agent or any of the parties to this
Agreement or any holders of the Loans. After any retiring Collateral Agent’s
resignation or removal as Collateral Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Collateral Agent under this Agreement and the other Loan Documents.
          (c) Any resignation by Barclays Bank PLC as Administrative Agent
pursuant to this Section 9.9 shall also constitute its resignation as the L/C
Administrator. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the L/C
Administrator, (b) the retiring L/C Administrator shall be discharged from all
of its duties and obligations hereunder or under the other Loan Documents, and
(c) the successor L/C Administrator shall issue letters of credit in
substitution for the Several Letters of Credit, if any, outstanding at the time
of such succession or make other arrangements satisfactory to the retiring L/C
Administrator to effectively assume the obligations of the retiring L/C
Administrator with respect to such Several Letters of Credit.
          9.10 Security Document Matters. The Agents, the Lenders, the Issuing
Lenders and the Custodian expressly acknowledge and agree that the Security
Documents may be enforced only by the action of the Collateral Agent acting upon
the instructions of the Required Lenders or the Administrative Agent and that no
other such Person shall have any right individually to seek to enforce or to
enforce the Security Documents or to realize upon the security to be granted
thereby, it being understood and agreed that such rights and remedies may be
exercised by the Collateral Agent for the benefit of such Persons upon the terms
of the Security Documents.
          9.11 Other Agents. The Syndication Agent and the Co-Documentation
Agents shall not have any duties or responsibilities hereunder in such capacity.
SECTION 10 GUARANTEE
          10.1 Guarantee. (a) To induce the Lenders to execute and deliver this
Agreement and to make the Loan and issue or participate in the Letters of
Credit, and in consideration thereof, the Company hereby unconditionally and
irrevocably guarantees to the Administrative Agent, for the ratable benefit of
the Lenders and their respective successors, indorsees and assigns, the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations, and the Company further agrees
to pay the expenses which may be paid or incurred by the Administrative Agent or
the Lenders in collecting any or all of the Obligations and/or enforcing any
rights under this Section 10.1 or under the Obligations in accordance with this
Section 10.1. The guarantee contained in this Section 10.1 shall remain in full
force and effect and be binding in accordance with and to the extent of its
terms upon the Company and the successors and assigns thereof, and shall inure
to the benefit of the Lenders and their successors and permitted assigns, until
the Obligations shall have been satisfied in full and the Loans shall be
terminated.
          (b) Anything herein to the contrary notwithstanding, the maximum
liability of the Company hereunder shall in no event exceed the amount which can
be guaranteed by the Company under applicable federal and state laws relating to
the insolvency of debtors.

62



--------------------------------------------------------------------------------



 



          (c) The Company agrees to the extent permitted by applicable law that
the Obligations may at any time and from time to time exceed the amount of the
liability of the Company hereunder without impairing the guarantee contained in
this Section 10 or affecting the rights and remedies of the Administrative Agent
or any Lender hereunder.
          (d) The guarantee contained in this Section 10 shall remain in full
force and effect until all the Obligations and the obligations of the Company
under the guarantee contained in this Section 10 shall have been satisfied by
payment in full, all Letters of Credit shall have expired or been terminated and
the Commitments shall be terminated, notwithstanding that from time to time
during the term of this Agreement the Borrowers may be free from any
Obligations.
          (e) No payment made by any Borrower, the Company or any other Person
or received or collected by the Administrative Agent or any Lender from any
Borrower, the Company or any other Person by virtue of any action or proceeding
or any set-off or appropriation or application at any time or from time to time
in reduction of or in payment of the Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of the Company hereunder which
shall, notwithstanding any such payment (other than any payment made by the
Company in respect of the Obligations or any payment received or collected from
the Company in respect of the Obligations), remain liable for the Obligations
until the Obligations are paid in full and the Commitments are terminated.
          10.2 No Subrogation. Notwithstanding any payment made by the Company
hereunder or any set-off or application of funds of the Company by the
Administrative Agent or any Lender, the Company shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower or any collateral security or guarantee or right of offset
held by the Administrative Agent or any Lender for the payment of the
Obligations, nor shall the Company seek or be entitled to seek any contribution
or reimbursement from any Borrower in respect of payments made by the Company
hereunder, until all amounts owing to the Administrative Agent and the Lenders
by any Borrower on account of the Obligations are paid in full, and Letters of
Credit shall have expired or been terminated and the Commitments are terminated.
If any amount shall be paid to the Company on account of such subrogation rights
at any time when all of the Obligations shall not have been paid in full, such
amount shall be held by the Company in trust for the Administrative Agent and
the Lenders, segregated from other funds of the Company, and shall, forthwith
upon receipt by the Company, be turned over to the Administrative Agent in the
exact form received by the Company (duly indorsed by the Company to the
Administrative Agent, if required), to be applied against the Obligations,
whether matured or unmatured, in such order as the Administrative Agent may
determine.
          10.3 Amendments, etc. with respect to the Obligations. The Company
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Company and without notice to or further assent by the
Company, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and the Notes and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may deem advisable from
time to time, and any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Lender shall have any obligation to

63



--------------------------------------------------------------------------------



 



protect, secure, perfect or insure any Lien at any time held by it as security
for the Obligations or for the guarantee contained in this Section 10 or any
property subject thereto.
          10.4 Guarantee Absolute and Unconditional. The Company waives any and
all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 10 or acceptance of the
guarantee contained in this Section 10; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 10; and all dealings between the Borrowers and the Company, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
the guarantee contained in this Section 10. The Company waives diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower or the Company with respect to the Obligations. The Company
understands and agrees that the guarantee contained in this Section 10 shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of this Agreement or any
Note, any of the Obligations or any other collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Lender, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any other Person against
the Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrowers or the Company) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrowers for the Obligations, or of the Company under the
guarantee contained in this Section 10, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against the Company the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against any Borrower, or any other
Person or against any collateral security or guarantee for the Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrowers, or any other Person or
to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any Borrower, or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve the
Company of any obligation or liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of the Administrative Agent or any Lender against the Company. For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.
          10.5 Reinstatement. The guarantee contained in this Section 10 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower or the Company, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or the Company or any substantial part of its property, or otherwise,
all as though such payments had not been made.
          10.6 Payments. The Company hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim in the
applicable currency at the Funding Office.
          10.7 Independent Obligations. The obligations of the Company under the
guarantee contained in this Section 10 are independent of the obligations of the
Borrowers, and a separate action or actions may be brought and prosecuted
against the Company whether or not any Borrower is joined in

64



--------------------------------------------------------------------------------



 



any such action or actions. The Company waives, to the fullest extent permitted
by law, the benefit of any statute of limitations affecting its liability
hereunder or the enforcement thereof.
SECTION 11 MISCELLANEOUS
          11.1 Amendments and Waivers. Neither this Agreement, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 11.1. The
Required Lenders and each Borrower which is a party to the relevant Loan
Document may, or, with the written consent of the Required Lenders, the
Administrative Agent or, as the case may be, the Collateral Agent, and each
Borrower which is a party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or the Agents or of the Loan Parties hereunder or thereunder or
(b) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent or the Collateral Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall (i) forgive the principal amount or extend the final scheduled date of
maturity of any Loan, reduce the stated rate of any interest or fee payable
hereunder (except (x) in connection with the waiver of applicability of any
post-default increase in interest rates and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, or
increase the amount or extend the expiration date of any Lender’s Commitment, in
each case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 11.1
without the written consent of such Lender; (iii) reduce any percentage
specified in the definition of Required Lenders, consent to the assignment or
transfer by the Company of any of its rights and obligations under this
Agreement and the other Loan Documents, release the Company from any of its
obligations under Section 10 with respect to any Borrower which has any then
outstanding Obligations, amend, modify or waive any provision of Section 5.3(c),
or release all or substantially all of the Collateral (other than when permitted
under the Loan Documents) or release all or substantially all of the Borrowers
from their obligations under the Security Documents, in each case without the
written consent of all Lenders; (iv) amend, modify or waive any provision of
Section 11.7 without the written consent of all Lenders; (v) amend, modify or
waive any provision of Section 2.11(a)or (b) without the written consent of all
Lenders; (vi) amend, modify or waive any provision of Section 9 without the
written consent of the Administrative Agent and the Collateral Agent;
(vii) amend, modify or waive any provision of Section 3 in any manner that is
adverse to the interests of any Issuing Lender or the L/C Administrator without
the written consent of such Issuing Lender and/or LC Administrator;
(viii) amend, modify or waive any provision of Section 2.17, without the consent
of each of the Administrative Agent, each Issuing Lender and the L/C
Administrator; or (ix) amend or modify (1) the definition of “Borrowing Base” or
any defined terms used in such definition or (2) the provisions of any Loan
Document with respect to minimum Collateral requirements, in each case, without
the written consent of all Lenders . Any such waiver and any such amendment,
supplement or modification shall apply equally to each of the Lenders and shall
be binding upon the Loan Parties, the Lenders, the Administrative Agent, the
Collateral Agent and all future holders of the Loans. In the case of any waiver,
the Loan Parties, the Lenders, the Administrative Agent and the Collateral Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. Notwithstanding anything herein to the contrary, the Collateral Agent
(solely in such capacity) shall agree to any amendments, supplements,
modifications or waivers as expressly directed by the

65



--------------------------------------------------------------------------------



 



Administrative Agent, provided that the Collateral Agent need not agree to any
such amendment, supplement, modification or waiver that shall affect its rights
or duties.
          11.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrowers, the Administrative
Agent and the Collateral Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Issuing
Lenders and the Lenders, or to such other address as may be hereafter notified
by the respective parties hereto:

             
 
  The Company, the Borrower       Aspen Insurance Holdings Limited
 
  Representative or any Borrower:       Maxwell Roberts Building
 
          1 Church Street
 
          Hamilton HM 11 Bermuda
 
           
 
          Attention: Jazmin Da Ponte
 
          Telecopy: 441.295.6068
 
          Telephone: 441.297. 9221
 
           
 
  Administrative Agent:       Alicia Borys
 
          745 Seventh Avenue 26th Floor
 
          New York, NY 10019
 
          Tel: 212.526.4291
 
          Fax: 212.526.5115
 
           
 
  with a copy to:       Reena Chopra
 
          Barclays Capital
 
          1301 6th Avenue 8th Floor
 
          New York, NY 10019
 
           
 
  Collateral Agent:       The Bank of New York Mellon
 
          101 Barclay Street, 8W
 
          New York, New York 10286
 
           
 
          Attention: Anna A. Yiu
 
          Telecopy: 732.667.9536
 
          Telephone: 212.815.3214

provided that any notice, request or demand to or upon the Company, the
Administrative Agent, the Collateral Agent or the Lenders shall not be effective
until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or any
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic

66



--------------------------------------------------------------------------------



 



communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
          11.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent, the Collateral
Agent or any Lender, any right, remedy, power or privilege hereunder or under
the other Loan Documents shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
          11.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          11.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or
reimburse the Administrative Agent, the Syndication Agent and the Collateral
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of a single counsel
to each of (i) the Administrative Agent and the Syndication Agent and (ii) the
Collateral Agent, and such other special or local counsel as the Administrative
Agent may deem reasonably necessary (and any additional counsel in the case of a
conflict) and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Company prior to the Closing
Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent, the Syndication Agent and the Collateral Agent shall deem
appropriate, (b) to pay or reimburse each Lender, the Administrative Agent, the
Syndication Agent and the Collateral Agent for all its costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents, including
the fees and disbursements of a single counsel to each of (i) the Administrative
Agent and the Lenders and (ii) the Collateral Agent, and such other special or
local counsel as the Administrative Agent may deem reasonably necessary (and any
additional counsel in the case of a conflict), (c) to pay, indemnify, and hold
each Lender, the Administrative Agent and the Collateral Agent harmless from,
any and all recording and filing fees and any and all liabilities with respect
to, or resulting from any delay in paying stamp, excise and other taxes, if any,
that may be payable or determined to be payable in connection with the execution
and delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify, and hold each Lender, the
Administrative Agent and the Collateral Agent and their respective officers,
directors, employees, advisors, affiliates and agents (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever (whether brought by a Borrower or any other
Person) with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents, including any of the foregoing relating to the use of proceeds of the
Loans or the violation of, noncompliance with or liability under, any
Environmental Law applicable to the operations of any Group Member or any of the
Properties (provided that such liability was incurred during such time as a
Group Member controlled such Properties) and the reasonable fees and expenses of
legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Borrower under any Loan

67



--------------------------------------------------------------------------------



 



Document (all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Company shall have no obligation hereunder to
any Indemnitee with respect to Indemnified Liabilities to the extent such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of such Indemnitee or its affiliates. Without limiting the
foregoing, and to the extent permitted by applicable law, the Company agrees not
to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution from any
Indemnitee or any other rights of recovery from any Indemnitee with respect to
all claims, demands, penalties, fines, liabilities, settlements, damages, costs
and expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 11.5 shall be payable not later than 10 Business
Days after written demand therefor and shall be accompanied by a statement
setting forth in reasonable detail the source of such Indemnified Liability and
the amount claimed thereunder. Statements payable by the Company pursuant to
this Section 11.5 shall be submitted to the Company, at the address of the
Company set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Company in a written notice to the Administrative
Agent. The agreements in this Section 11.5 shall survive repayment of the Loans
and all other amounts payable hereunder.
          11.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of any Issuing Lender that issues any Letter of
Credit), except that (i) no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by any Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (none of which may be a
Borrower) (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld or delayed) of:
     (A) the Company, provided that no consent of the Company shall be required
for an assignment (1) to a Lender, an affiliate of a Lender or an Approved Fund
(as defined below) or (2) if an Event of Default has occurred and is continuing;
     (B) the Administrative Agent; and
     (C) the Issuing Lenders.
          (ii) Assignments shall be subject to the following additional
conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans, the amount of the Commitments or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that such amounts shall be aggregated in respect of each Lender and its
affiliates or Approved Funds, if any;

68



--------------------------------------------------------------------------------



 



     (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.
          For the purposes of this Section 11.6, the term “Approved Fund” has
the following meaning:
     “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 11.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
each written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of any Borrower, the
Company, any Issuing Lender or the Administrative Agent, sell participations to
one or more banks or other entities

69



--------------------------------------------------------------------------------



 



(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrowers, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 11.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of, and subject to the limitations
of, Sections 2.12, 2.13, 2.14 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.8 as though it were a Lender, provided such Participant
shall be subject to Section 11.7 as though it were a Lender.
     (i) A Participant shall not be entitled to receive any greater payment
under Section 2.12 or 2.13 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. Any Participant that is a Non-U.S. Lender shall not be
entitled to the benefits of Section 2.13 unless such Participant complies with
Section 2.13(e).
     (ii) Each Lender that sells a participation, acting solely for this purpose
as a non-fiduciary agent (solely for tax purposes) of the Borrowers, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans and other obligations under this Agreement (the “Participant
Register”). The entries in the Participant Register shall be conclusive, and
such Lender, each Borrower and the Administrative Agent shall treat each person
whose name is recorded in the Participant Register pursuant to the terms hereof
as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.
Notwithstanding anything else provided herein or otherwise, no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Borrower or any other Person (including the identity of any Participant or any
information relating to a Participant’s interest in the Loans or other
obligations under this Agreement or any other Loan Document) except to the
extent such disclosure is necessary to establish that the Loans or such other
obligations are in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations, provided that any Participant shall only be
entitled to the benefits of this Section 11.6(c) if the identity of such
Participant has been disclosed to the Company.
          (d) Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or grant to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or grant of a
security interest; provided that no such pledge or grant of a security interest
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or grantee for such Lender as a party hereto and, provided,
further, that nothing in this paragraph (d) shall be deemed to limit in any way
the application of Section 11.6(b) to any assignment of the rights or
obligations of such Lender under this Agreement resulting from a foreclosure of
any such pledge or security interest.

70



--------------------------------------------------------------------------------



 



          (e) Each Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          11.7 Adjustments. Except to the extent that this Agreement expressly
provides for payments to be allocated to a particular Lender or to the Lenders,
if any Lender (a “Benefitted Lender”) shall receive any payment of all or part
of the Obligations owing to it (whether directly from the Borrower, indirectly
as a result of payment under the guarantee provided for in Section 10 or from
the proceeds of the exercise of any remedies with respect to the Collateral
pursuant to the Security Documents or otherwise), or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, pursuant to
events or proceedings of the nature referred to in Section 8(f), or otherwise),
in a greater proportion than any such payment to or collateral received by any
other Lender, if any, in respect of the Obligations owing to such other Lender,
such Benefitted Lender shall purchase for cash from the other Lenders a
participating interest in such portion of the Obligations owing to each such
other Lender, or shall provide such other Lenders with the benefits of any such
collateral, as shall be necessary to cause such Benefitted Lender to share the
excess payment or benefits of such collateral ratably with each of the Lenders;
provided, however, that if all or any portion of such excess payment or benefits
is thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
          11.8 Set-off. Upon the occurrence and continuation of an Event of
Default, in addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of such Borrower, as the case may be, or of the Company.
Each Lender agrees promptly to notify the Company and the Administrative Agent
after any such setoff and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.
          11.9 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Company and the Administrative Agent.
          11.10 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          11.11 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Borrowers, the Administrative Agent, the
Collateral Agent and the Lenders with respect to the subject matter hereof and
thereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent, the Collateral Agent or any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

71



--------------------------------------------------------------------------------



 



          11.12 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THE CHOICE OF
GOVERNING LAW HAS BEEN MADE PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
          11.13 Submission To Jurisdiction; Waivers. Each Borrower, the
Administrative Agent, the Collateral Agent and each Lender hereby irrevocably
and unconditionally:
     (a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;
     (b) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrowers, as the
case may be at its address set forth in Section 11.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
     (d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (e) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          11.14 Releases of Liens. (a) Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Collateral Agent is hereby
irrevocably authorized by each Lender (without requirement of notice to or
consent of any Lender except as expressly required by Section 11.1) to take any
action requested by the Company having the effect of releasing any Collateral
(i) to the extent permitted by the Security Agreement and the applicable
Collateral Account Control Agreement or that has been consented to in accordance
with Section 11.1 or (ii) under the circumstances described in paragraph
(b) below.
          (b) At such time as all Letters of Credit shall have expired, been
terminated or been fully cash collateralized pursuant to Section 8 and the
Commitments have been terminated and no Default or Event of Default has occurred
and is continuing, the Collateral (other than any such cash collateral) shall
cease to secure the Obligations, the Collateral (other than any such cash
collateral) shall be released from the Liens created by the Security Agreement,
and the Security Agreement and each Collateral Account Control Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Borrower under the
Security Agreement and each Collateral Account Control Agreement shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

72



--------------------------------------------------------------------------------



 



          11.15 Confidentiality. Each of the Administrative Agent, the
Collateral Agent and each Lender agrees to keep confidential all non-public
information provided to it by any Group Member, the Administrative Agent, the
Collateral Agent or any Lender pursuant to or in connection with this Agreement
(the “Information”); provided that nothing herein shall prevent the
Administrative Agent, the Collateral Agent or any Lender from disclosing any
such Information (a) to the Administrative Agent, the Collateral Agent, any
other Lender or any affiliate thereof, (b) subject to an agreement to comply
with the provisions of this Section, to any actual or prospective Transferee,
(c) to its employees, directors, agents, attorneys, accountants, auditors and
other professional advisors or those of any of its affiliates, provided that
such parties agree to comply with the provisions of this Section, (d) upon the
request or demand of any Governmental Authority (including any stock exchange or
other similar organization), provided that the Administrative Agent, the
Collateral Agent or any Lender, as the case may be, requests confidential
treatment of such Information to the extent permitted by law, (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law, provided that the Administrative
Agent, the Collateral Agent or any Lender, as the case may be, requests
confidential treatment of such Information to the extent permitted by law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, provided that (1) the Administrative Agent, the Collateral
Agent or any Lender, as the case may be, provides the Company with notice of
such event promptly upon obtaining knowledge thereof (provided that the
Administrative Agent, the Collateral Agent or any Lender, as the case may be, is
not legally prohibited by law from giving such notice) so that the Company may
seek a protective order or other appropriate remedy and (2) in the event that
such protective order or other remedy is not obtained, the Administrative Agent,
the Collateral Agent or any Lender, as the case may be, shall furnish only that
portion of the Information that is legally required and shall disclose the
Information in a manner reasonably designed to preserve its confidential nature,
(g) that has been publicly disclosed other than as a result of (1) disclosure by
the Administrative Agent, the Collateral Agent or any Lender in violation of
this Agreement or (2) becoming available from a third party which to the
knowledge of the Administrative Agent, the Collateral Agent or any Lender, as
the case may be, is prohibited from disclosing such information pursuant to a
contractual, legal or fiduciary obligation to the Company or a third party,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document.
          11.16 Several Obligations of Borrowers; Company as Agent of Borrowers.
(a) The Obligations of each Borrower shall be several in nature.
          (b) Each Borrower irrevocably appoints the Company as its agent for
all purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices and (ii) the execution and
delivery of all documents, instruments and certificates contemplated herein and
all modifications hereto. Any acknowledgement, consent, direction, certification
or other action which might otherwise be valid or effective only if given or
taken by all Borrowers, or by each Borrower acting singly, shall be valid and
effective if given or taken only by the Company, whether or not any such other
Borrower joins therein. Any notice, demand, consent, acknowledgement, direction,
certification or other communication delivered to the Company in accordance with
the terms of this Agreement shall be deemed to have been delivered to each other
Borrower.
          11.17 Termination of Terminating Credit Agreements. The parties hereto
(comprising certain of the parties to the Terminating Credit Agreement) agree
that, on the Closing Date, the Terminating Credit Agreement shall terminate
without further action by any party thereto, any requirement to give notice of
termination pursuant to the Terminating Credit Agreement shall be waived, and
any loans outstanding pursuant to the Terminating Credit Agreement and other
amounts payable pursuant to the Terminating Credit Agreement shall be due and
payable on such date.

73



--------------------------------------------------------------------------------



 



          11.18 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          11.19 USA Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each such Borrower and other information that
will allow such Lender to identify each such Borrower in accordance with the
Patriot Act.
SECTION 12 THE BORROWER REPRESNTATIVE
          12.1 Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Section 12.
Additionally, each Borrower hereby appoints, to the extent the Borrower
Representative requests any Loan on behalf of such Borrower, the Borrower
Representative as its agent to receive all of the proceeds of such Loan, at
which time the Borrower Representative shall promptly disburse such Loan to such
Borrower. Neither the Agents, the Lenders or the Applicable Issuing Parties and
their respective officers, directors, agents or employees, shall be liable to
the Borrower Representative or any Borrower for any action taken or omitted to
be taken by the Borrower Representative or the Borrowers pursuant to this
Section 12.1.
          12.2 Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.
          12.3 Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.
          12.4 Notices. Any notice provided to the Borrower Representative
hereunder shall constitute notice to each Borrower on the date received by the
Borrower Representative.
          12.5 Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative acceptable to the Administrative Agent. The Administrative Agent
shall give notice of such resignation to the Lenders.
          12.6 Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Agents, the Applicable Issuing
Parties and the Lenders the Loan Documents and all related agreements,
certificates, documents, or instruments as shall be necessary or appropriate to
effect the

74



--------------------------------------------------------------------------------



 



purposes of the Loan Documents. Each Borrower agrees that any action taken by
the Borrower Representative or the Borrowers in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.

75



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

            ASPEN INSURANCE HOLDINGS LIMITED,
as a Borrower
      By:   /s/ Richard Houghton         Name:   Richard Houghton       
Title:   Chief Financial Officer        ASPEN INSURANCE LIMITED,
as a Borrower
      By:   /s/ David Skinner         Name:   David Skinner        Title:  
Chief Financial Officer        ASPEN INSURANCE UK LIMITED,
as a Borrower
      By:   /s/ Katharine Wade         Name:   Katharine Wade        Title:  
Chief Financial Officer        ASPEN (UK) HOLDINGS LIMITED,
as a Borrower
      By:   /s/ Katharine Wade         Name:   Katharine Wade        Title:  
Director     

 



--------------------------------------------------------------------------------



 



            ASPEN SPECIALTY INSURANCE COMPANY,
as a Borrower
      By:   /s/ Mark Jones         Name:   Mark Jones        Title:   Chief
Financial Officer        ASPEN U.S. HOLDINGS, INC.
as a Borrower
      By:   /s/ Mark Jones         Name:   Mark Jones        Title:   Chief
Financial Officer        ASPEN UNDERWRITING LIMITED,
as a Borrower
      By:   /s/ Stuart Rouse         Name:   Stuart Rouse        Title:  
Director     

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC,
as Administrative Agent and a Lender
      By:   /s/ Stuart Ratcliffe         Name:   Stuart Ratcliffe       
Title:   Director     

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
as Syndication Agent and a Lender
      By:   /s/ Maureen P. Maroney         Name:   Maureen P. Maroney       
Title:   Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON,
as Collateral Agent
      By:   /s/ Anna Yiu         Name:   Anna Yiu        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK MELLON,
as Lender
      By:   /s/ Michael Pensari         Name:   Michael Pensari        Title:  
V.P     

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Evan Glass         Name:   Evan Glass        Title:   Vice
President     

 



--------------------------------------------------------------------------------



 



            LLOYDS TSB BANK PLC,
as a Lender
      By:   /s/ Morgan Beanland         Name:   Morgan Beanland        Title:  
Senior Vice President              By:   /s/ Candi Obrentz         Name:   Candi
Obrentz        Title:   Vice President     

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK SECURITIES INC.
as Co-Documentation Agent
      By:   /s/ John S. Mcgill         Name:   John S. Mcgill        Title:  
Director              By:   /s/ Kathleen Bowers         Name:   Kathleen Bowers 
      Title:   Director        DEUTSCHE BANK AG NEW YORK BRANCH
as a Lender
      By:   /s/ John S. Mcgill         Name:   John S. Mcgill        Title:  
Director              By:   /s/ Kathleen Bowers         Name:   Kathleen Bowers 
      Title:   Director     

 



--------------------------------------------------------------------------------



 



            HSBC BANK BERMUDA LIMITED,
as a Lender
      By:   /s/ Shannon Burgess         Name:   Shannon Burgess        Title:  
Vice President, Global Banking              By:   /s/ Richard Moseley        
Name:   Richard Mosely        Title:   Deputy CEO, HSBC Bank Bermuda     

 



--------------------------------------------------------------------------------



 



            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK as a Lender
      By:   /s/ Charles Kornberger         Name:   Charles Kornberger       
Title:   Managing Director              By:   /s/ Gina Harth-Cryde        
Name:   Gina Harth-Cryde        Title:   Managing Director     

 



--------------------------------------------------------------------------------



 



ANNEX A
PRICING GRID

                      Eurodollar Loan         Commitment Fee   Applicable Margin
  ABR Loan Applicable Debt Rating   Rate (bps)   (bps)   Margin (bps) ³A-/A3  
25.0   200.0   100.0 BBB+/Baa1   30.0   225.0   125.0 BBB/Baa2   40.0   250.0  
150.0 BBB-/Baa3   50.0   300.0   200.0 Any less favorable
rating or no rating   62.5   350.0   250.0

          For purposes of the Pricing Grid, “Debt Rating” means, as of any date
of determination, the long term unsecured senior, non-credit enhanced debt
rating of the Company as determined by S&P or Moody’s, as the case may be,
provided that if a Debt Rating is issued by each of S&P and Moody’s, then the
higher of such Debt Ratings shall apply, unless there is a split in Debt Ratings
of more than one level, in which case the level that is one level lower than the
higher Debt Rating shall apply. The Debt Ratings shall be determined from the
most recent public announcement of any changes in the Debt Ratings.
          For the purposes of the Pricing Grid, changes in the Applicable Margin
resulting from changes in the Debt Rating shall become effective on the date
that is three Business Days after the date on which new ratings are issued by
S&P or Moody’s and shall remain in effect until the next change to be effected
pursuant to this paragraph.

 



--------------------------------------------------------------------------------



 



Schedule 1.1
COMMITMENTS

      Lender   Commitment Barclays Bank PLC   $50,000,000   Citibank, N.A.  
$50,000,000   Credit Agricole Corporate and Investment Bank   $40,000,000  
Deutsche Bank AG New York Branch   $40,000,000   The Bank of New York Mellon  
$40,000,000   Lloyds TSB Bank PLC   $25,000,000   U.S. Bank National Association
  $25,000,000   HSBC Bank Bermuda Limited   $10,000,000   Total   $280,000,000

 



--------------------------------------------------------------------------------



 



Schedule 4.13
SUBSIDIARIES

                  Percentage of Capital Stock Name   Jurisdiction of
Incorporation   Owned by any Borrower
Acorn Limited
  Bermuda   100% owned by Aspen Insurance Holdings Limited
 
       
Aspen Insurance Limited*
  Bermuda   100% owned by Aspen Insurance Holdings Limited
 
       
Aspen (UK) Holdings Limited*
  England and Wales   100% owned by Aspen Insurance Holdings Limited
 
       
Aspen Managing Agency Limited
  England and Wales   100% owned by Aspen Insurance Holdings Limited
 
       
Aspen Underwriting Limited*
  England and Wales   100% owned by Aspen Insurance Holdings Limited
 
       
Aspen Insurance UK Limited*
  England and Wales   100% owned by Aspen (UK) Holdings Limited
 
       
Aspen Insurance UK Services Limited
  England and Wales   100% owned by Aspen (UK) Holdings Limited
 
       
AIUK Trustees Limited
  England and Wales   100% owned by Aspen Insurance UK Services Limited
 
       
APJ Continuation Limited
  England and Wales   100% owned by Aspen (UK) Holdings Limited
 
       
APJ Services Limited
  England and Wales   100% owned by APJ Continuation Limited
 
       
APJ Asset Protection Jersey Limited
  Jersey   100% owned by APJ Continuation Limited
 
       
Aspen Risk Management Limited
  England and Wales   80% owned by Aspen (UK) Holdings Limited
 
       
 
      20% owned by employees of Aspen Risk Management Limited

 



--------------------------------------------------------------------------------



 



                  Percentage of Capital Stock Name   Jurisdiction of
Incorporation   Owned by any Borrower
Aspen U.S. Holdings, Inc.*
  U.S. — Delaware   100% owned by Aspen (UK) Holdings Limited
 
       
Aspen Insurance U.S. Services Inc.
  U.S. — Delaware   100% owned by Aspen U.S. Holdings, Inc.
 
       
Aspen Specialty Insurance Company*
  U.S. — North Dakota   100% owned by Aspen U.S. Holdings, Inc.
 
       
Aspen Re America, Inc.
  U.S. — Delaware   100% owned by Aspen U.S. Holdings, Inc.
 
       
Aspen Re America Risk Solutions LLC
  U.S. — Connecticut   100% owned by Aspen U.S. Holdings, Inc.
 
       
Aspen Specialty Insurance Solutions, LLC
  U.S. — California   100% owned by Aspen U.S. Holdings, Inc.
 
       
Aspen Specialty Insurance Management, Inc.
  U.S. — Massachusetts   100% owned by Aspen U.S. Holdings, Inc.
 
       
Aspen Re America CA, LLC
  U.S. — California   100% owned by Aspen U.S. Holdings, Inc.
 
       
Aspen US Insurance Company**
  U.S. — New York   100% owned by Aspen U.S. Holdings, Inc.

 

*   Subsidiary Borrower   **   NY Admitted Company — Application Pending

 



--------------------------------------------------------------------------------



 



Schedule 7.2(b)(iv)
EXISTING INDEBTEDNESS

1.   Barclaycard Facility — facility (which was renewed on July 4, 2005) in an
amount of up to £500,000 provided by Barclays to AIUK to be used for employee
expense reimbursement.   2.   Barclays Bankers Automated Clearing Systems
(BACS) Facility — short-term overdraft facility (which was renewed on July 4,
2005) in an amount of £900,000 provided by Barclays to AIUK.   3.   AFTS
Daylight Overdraft Facility — intra day facility (which was renewed on July 4,
2005) for outward payments up to £250,000.   4.   AFTS Settlement Risk Limit —
inter day facility (which was renewed on July 4, 2005) for outward payments up
to £250,000.

 



--------------------------------------------------------------------------------



 



Schedule 7.5
INVESTMENTS
None.

 



--------------------------------------------------------------------------------



 



Schedule 7.6
EXISTING LIENS
None.

 